13‐2657‐cv 
NASDAQ OMX Grp., Inc. v. UBS Sec., LLC 

 
                     UNITED STATES COURT OF APPEALS 
                                            
                            FOR THE SECOND CIRCUIT 
                                ________________ 
                                            
                               August Term, 2013 
                                            
               (Argued: June 17, 2014      Decided: October 31, 2014) 
                                            
                             Docket No. 13‐2657‐cv 
                                ________________  
                                            
      THE NASDAQ OMX GROUP, INC. AND THE NASDAQ STOCK MARKET LLC, 
                                            
                                                    Plaintiffs‐Appellees, 
 
                                                 —v.— 
 
                                          UBS SECURITIES, LLC, 
                                                    
                                                             Defendant‐Appellant.* 
                                           ________________ 
Before: 
                            LEVAL, STRAUB, AND RAGGI, Circuit Judges. 
                                       ________________  

          On  appeal  from  a  preliminary  injunction  entered  in  the  Southern  District 

of  New  York  (Sweet,  J.),  barring  appellant  from  compelling  appellees’ 

participation  in  arbitration  pertaining  to  how  it  conducted  the  Facebook  IPO, 

                                              
* The Clerk of Court is directed to amend the official caption as shown above. 
 

                                                    1 
 
appellant  challenges  the  district  court’s  (1)  exercise  of  federal  question 

jurisdiction, (2) determination that arbitrability is a question for the court rather 

than an arbitrator, and (3) conclusion that appellant’s underlying claims are not 

arbitrable. 

       AFFIRMED. 

       Judge STRAUB dissents in a separate opinion. 
                               ________________ 

               STEPHEN  J.  KASTENBERG  (Paul  Lantieri,  III,  William  A.  Slaughter,  on 
                    the  brief),  Ballard  Spahr  LLP,  Philadelphia,  Pennsylvania,  for 
                    Plaintiffs‐Appellees. 
 
               CHARLES  E.  DAVIDOW  (Leslie  Gordon  Fagen,  Daniel  J.  Toal,  Paul, 
                   Weiss,  Rifkind,  Wharton  &  Garrison  LLP,  New  York, 
                   New York,  on  the  brief),  Paul,  Weiss,  Rifkind,  Wharton  & 
                   Garrison LLP, Washington, D.C., for Defendant‐Appellant. 
                                 ________________ 
 
REENA RAGGI, Circuit Judge: 

       On  May  18,  2012,  plaintiffs,  the  NASDAQ  OMX  Group,  Inc.  and  the 

NASDAQ  Stock  Market  LLC  (collectively  “NASDAQ”),  conducted  the  initial 

public  offering  (“IPO”)  for  Facebook,  Inc.    The  IPO  was  one  of  the  largest  in 

history,  with  421  million  shares  of  Facebook  common  stock  offered  at  $38  per 

share, for a total value of over $16 billion.  In conducting the offering, NASDAQ 

encountered  and  addressed  various  problems,  prompting  a  number  of 

                                             2 
 
subsequent  actions,  including  disciplinary  proceedings  by  the  Securities  and 

Exchange  Commission  (“SEC”),  see  Order  Instituting  Admin.  &  Cease‐and‐

Desist Proceeding, SEC Release No. 34‐69655, 2013 WL 2326683, at *2–3 (May 29, 

2013)  (“SEC  Release  No.  34‐69655”),  and  SEC‐approved  changes  to  NASDAQ 

rules.    Among  the  latter  is  a  new  rule  subsection  establishing  a  voluntary 

procedure  for  NASDAQ  members  injured  in  the  Facebook  IPO  to  seek 

compensation.    See  Order  Granting  Approval  of  a  Proposed  Rule  Change  To 

Amend  Rule  4626—Limitation  of  Liability,  SEC  Release  No.  34‐69216,  78  Fed. 

Reg. 19,040, 19,041 (Mar. 22, 2013) (“SEC Release No. 34‐69216”).  Defendant UBS 

Securities,  LLC  (“UBS”)  chose  not  to  pursue  that  avenue  for  relief,  instead 

initiating  an  arbitration  proceeding  against  NASDAQ  seeking  indemnification 

for  injuries  sustained  in  the  Facebook  IPO,  as  well  as  damages  for  breach  of 

contract,  breach  of  an  implied  duty  of  good  faith  and  fair  dealing,  and  gross 

negligence.   

      NASDAQ initiated this declaratory judgment action to preclude UBS from 

pursuing  arbitration.    UBS  now  appeals  from  a  preliminary  injunction  to  that 

effect,  entered  on  June  28,  2013,  in  the  United  States  District  Court  for  the 

Southern  District  of  New  York  (Robert  W.  Sweet,  Judge).    See  NASDAQ  OMX 



                                            3 
 
Grp.,  Inc.  v.  UBS  Sec.  LLC,  957  F.  Supp.  2d  388  (S.D.N.Y.  2013).    In  seeking 

vacatur  of  the  injunction,  UBS  contends  that  the  district  court  erred  in 

(1) exercising  federal  question  jurisdiction  in  a  case  presenting  only  state  law 

claims;  (2) determining  that  the  arbitrability  of  UBS’s  claims  is  a  question  for 

decision  by  the  court,  rather  than  an  arbitrator;  and  (3)  concluding  that  UBS’s 

claims are not subject to arbitration.  For the reasons set forth in this opinion, we 

identify  no  error  in  these  rulings  and,  therefore,  affirm  the  challenged 

preliminary injunction.  Our colleague, Judge Straub, dissents from the ruling as 

to federal jurisdiction and, thus, does not reach the other two issues. 

I.     Background 

       A.     The Facebook IPO 

       NASDAQ  is  a  publicly‐traded,  self‐regulatory  organization  (“SRO”) 

registered  as  a  national  securities  exchange  under  Section  6  of  the  Securities 

Exchange Act of 1934 (“Exchange Act”).  See 15 U.S.C. § 78f.  It operates “one of 

the largest national securities exchanges,” executing “approximately 15% of U.S. 

equity  securities  transactions  every  day.”    SEC  Release  No.  34‐69655,  2013  WL 

2326683, at *1.  UBS is a registered broker‐dealer and investment adviser, as well 

as a member of the NASDAQ exchange. 



                                             4 
 
       On  May  18,  2012,  NASDAQ  was  scheduled  to  conduct  the  highly‐

anticipated  Facebook  IPO.    The  initial  Eastern  Standard  start  time  of  11:00  a.m. 

was  delayed  approximately  one  half  hour,  largely  due  to  technical  difficulties 

that NASDAQ encountered with the IPO “Cross,” the computerized system that 

typically launches IPO trading by matching buy and sell orders to determine the 

opening  price.    See  id.  at  *2,  *5–6.    At  11:30:09  a.m.,  NASDAQ  switched  to  a 

backup  “failover”  system  that  completed  the  IPO  Cross,  whereupon 

“[c]ontinuous  trading  in  Facebook  shares  then  commenced  on  NASDAQ  and 

other exchanges.”  Id. at *7.   

       The delayed start in trading had certain adverse effects, two of particular 

relevance  here.    First,  over  30,000  orders  entered  between  11:11:00  a.m.  and 

11:30:09  a.m.  were  not  included  in  the  completed  IPO  Cross.    See  id.  at  *10.  

These orders were dealt with in various ways, including some being cancelled by 

NASDAQ and others being released into the market at 1:50 p.m.  See id.  Second, 

certain trade confirmation messages for orders placed before 11:30:09 a.m. were 

not transmitted, as a result of which some “NASDAQ members . . . were not able 

to determine whether their orders had been included in the cross and, therefore 

did not know what position they held in Facebook securities.”  Id. at *8.  Despite 



                                             5 
 
suggestions that it halt trading in the Facebook IPO, NASDAQ did not do so.  See 

id. at *9.1   

        B.       NASDAQ Rules 

        In  conducting  securities  trading  generally,  including  the  Facebook  IPO 

specifically,  NASDAQ  operated  pursuant  to  certain  internal  rules  mandated  by 

federal law.  Some background as to NASDAQ’s internal rules is helpful to our 

discussion of issues raised on this appeal.2 

                 1.    Exchange Act Mandates with Respect to Internal Rules  

        In  order  to  register  as  an  exchange,  federal  law  requires  an  SRO  such  as 

NASDAQ to demonstrate to the SEC that its internal operating rules satisfy the 

requirements  of  the  Exchange  Act  and  all  federal  rules  and  regulations 

thereunder.  See 15 U.S.C. § 78s(b)(2)(C).  The Exchange Act specifically requires 

that a registered exchange’s rules be designed   

                                              
1  The  systems  error  in  launching  the  Facebook  IPO  also  caused  other  problems 

not directly relevant to this appeal, e.g., (a) NASDAQ inadvertently assumed an 
“error  position  in  Facebook  .  .  .  massively  greater  than  NASDAQ  had 
envisioned,”  SEC  Release  No.  34‐69655,  2013  WL  2326683,  at  *10;  and  (b)  the 
technical difficulties that plagued the Facebook IPO Cross affected non‐Facebook 
stock  that  NASDAQ  had  chosen  to  halt  because  “halt  crosses”  used  the  same 
applications, id. at *11. 
 
2       NASDAQ  Rules  are  available  at  the  following  website:  
http://nasdaq.cchwallstreet.com/. 
                                               6 
 
         to  promote  just  and  equitable  principles  of  trade,  to  foster 
         cooperation  and  coordination  with  persons  engaged  in  regulating, 
         clearing,  settling,  processing  information  with  respect  to,  and 
         facilitating transactions in securities, to remove impediments to and 
         perfect  the  mechanism  of  a  free  and  open  market  and  a  national 
         market  system,  and,  in  general,  to  protect  investors  and  the  public 
         interest. 
          
Id.  §  78f(b)(5)  (emphasis  added).    The  highlighted  requirement  is  of  particular 

significance to this case.   

       With  certain  exceptions  not  relevant  here,  an  exchange  must  secure  SEC 

approval for every proposed rule or rule change according to a detailed statutory 

procedure  that  provides  for  public  notice  and  comment,  possible  hearings,  and 

agency findings.  See id. § 78s(b), 17 C.F.R. § 240.19b‐4.  The Exchange Act also 

provides  for  the  SEC  itself  to  “abrogate,  add  to,  or  delete  from”  an  exchange’s 

rules in specified circumstances.  See 15 U.S.C. § 78s(c).   

       The Act makes an exchange’s compliance with its own rules a requirement 

of federal law, see id. § 78s(g)(1), and rule violations can result in SEC revocation 

of an SRO’s registration, censure, or other sanctions, see id. § 78s(h)(1).  The Act 

further  requires  an  exchange  to  enforce  its  members’  compliance  with  the 

Exchange  Act,  SEC  regulations,  and  the  exchange’s  internal  rules.    See  id. 




                                             7 
 
§ 78f(b)(1).  Moreover, it precludes parties from contracting around, or otherwise 

waiving compliance with, SEC‐approved exchange rules.  See id. § 78cc(a). 

              2.     SEC  Sanctions  NASDAQ  for  Rules  Violations  in  Connection 
                     with the Facebook IPO 
              
       The  SEC  conducted  an  investigation  into  NASDAQ’s  handling  of  the 

Facebook IPO, which resulted in the agency sanctioning NASDAQ for violating 

the Exchange Act by not complying with its own SEC‐approved rules.  Notably, 

the  SEC  found  NASDAQ  not  to  have  complied  with  NASDAQ  Rule  4120(c)(7), 

which mandates that trading commence immediately after an IPO “display only 

period”  and  limits  extension  of  the  display  period  to  specified  circumstances 

found  not  to  have  been  present  in  the  Facebook  IPO.    See  SEC  Release  No.  34‐

69655,  2013  WL  2326683,  at  *2,  *14.    The  SEC  also  found  NASDAQ  not  to  have 

complied  with  its  own  Rule  4757(a)(1)  by  failing  to  adhere  to  its  specified 

price/time  priority  with  respect  to  approximately  30,000  orders  placed  before 

completion  of  the  Facebook  IPO  Cross.    See  id.  at  *2,  *14–15    The  SEC  further 

identified  an  Exchange  Act  violation  insofar  as  NASDAQ  rules  did  not  permit 

NASDAQ  to  assume  an  error  position  in  its  own  account,  an  action  that,  in 

connection with the Facebook IPO, yielded NASDAQ a profit of approximately 

$10.8 million.  See id. *14.  

                                             8 
 
       To  address  these  and  other  concerns,  NASDAQ  agreed,  inter  alia,  to 

amend Rule 4120 and to make certain technical changes to its IPO Cross system.  

See  id.  at  *15.    The  SEC  endorsed  these  remedial  proposals  but,  nevertheless, 

sanctioned NASDAQ by, inter alia, censuring the exchange, ordering it to cease 

and  desist  from  violating  the  Exchange  Act’s  requirement  that  an  exchange 

adhere to its own rules, and imposing a $10 million civil penalty.  See id. at *17.   

       C.     The Parties’ Services Agreement 

       NASDAQ and UBS are parties to a bilateral “Services Agreement,” several 

sections of which are relevant here.3   

       Section  12.B  of  the  Services  Agreement,  entitled  “Indemnification,”  is  the 

basis  for  UBS’s  underlying  claim  for  breach  of  contract  and  indemnification.    It 

states as follows:  

       NASDAQ  OMX  shall  be  liable  to,  indemnify  against,  and  hold 
       Subscriber  [i.e.,  UBS],  its  employees,  directors,  and  other  agents 
       harmless  from,  any  and  all  Claims  or  Losses  (as  those  terms  are 
       defined  .  .  .  herein)  imposed  on,  incurred  by  or  asserted  against 
       [UBS],  its  employees,  directors,  and  other  agents  to  the  extent  that 
       the Claims and Losses  result . . . from acts or omissions of NASDAQ 
       OMX, its employees, directors, agents or associated persons; or from 
       the  receipt  or  use  of  [UBS]’s  Data  (including  representations  about 

                                              
3  Like  the  parties,  we  refer  to  the  latest  version  of  the  Agreement,  as  revised 

February 20, 2013, which does not differ materially from that in effect at the time 
of the Facebook IPO. 
                                                9 
 
       [UBS]’s Data) by NASDAQ OMX, its employees, directors, or agents 
       . . . . 
        
A.  136.    The  referenced  “Claims  or  Losses”  are  defined  in  Section  12.G  of  the 

Services Agreement as follows:   

      any and all liabilities, obligations, losses, damages, penalties, claims, 
      actions,  suits,  judgments,  and  reasonable  costs  and  expenses  of 
      whatever  nature,  whether  incurred  by  or  issued  against  an 
      indemnified Party, including without limitation: (i) indirect, special, 
      punitive, consequential, or incidental loss or damage (including, but 
      not  limited  to,  trading  losses,  loss  of  anticipated  profits,  loss  by 
      reason of shutdown in operation or increased expenses of operation, 
      or other indirect loss or damage);  and (ii) reasonable administrative 
      costs,  litigation  costs,  and  auditors’  and  attorneys’  fees,  both  in‐
      house and outside counsel, and related disbursements. 
       
A. 137. 

       UBS’s  demand  for  arbitration  derives  from  Section  18  of  the  Services 

Agreement, entitled “Arbitration,” which states in relevant part:  

       A.  Except  as  may  be  provided  in  the  NASDAQ  OMX 
       Requirements, all claims, disputes, controversies, and other matters 
       in  question  between  the  Parties  to  this  Agreement  and  the  Parties’ 
       employees,  directors,  agents  and  associated  persons  arising  out  of, 
       or relating to this Agreement, or to the breach hereof, shall be settled 
       by final binding arbitration in accordance with this Agreement and 
       the  following  procedure  or  such  other  procedures  as  may  be 
       mutually agreed upon by the Parties.   
        
       B.     Except  as  otherwise  provided  herein  or  by  agreement  of  the 
       Parties, any arbitration proceeding shall be conducted in accordance 
       with the Commercial Arbitration Rules of the American Arbitration 

                                            10 
 
       Association  or  in  accordance  with  such  other  rules  and  procedures 
       as are agreed to by the Parties. 
       . . . 
       D.  The  arbitration  proceeding  shall  be  held  in  the  City  of  New 
       York, unless otherwise agreed by the Parties.  The decision rendered 
       through  arbitration  shall  be  final  and  binding  upon  the  Parties 
       hereto and judgment may be entered in accordance with applicable 
       law in any court having jurisdiction thereof. 

A.  139.    The  “NASDAQ  OMX  Requirements,”  referenced  in  the  opening 

qualifying  phrase  of  the  Arbitration  provision,  are  defined  at  the  outset  of  the 

Services Agreement, in Section 1.A, as follows:  

       (i) the rules, regulations, interpretations, decisions, opinions, orders 
       and other requirements of the Securities and Exchange Commission 
       (“SEC”); (ii) the applicable rules, regulations, disciplinary decisions, 
       and  rule  interpretations  of  self‐regulatory  organizations; 
       (iii) NASDAQ  OMX’s  operating  procedures,  specifications, 
       requirements,  and  other  documentation  that  is  regulatory  or 
       technical in nature (including, but not limited to, user guides) . . .  ; 
       (iv)  all  other  applicable  laws,  statutes,  rules,  regulations,  orders, 
       decisions,  interpretations,  opinions,  and  other  requirements, 
       whether  promulgated  by  the  United  States  or  any  other  applicable 
       jurisdiction  (including  in  the  area  of  intellectual  property);  and 
       (v) the successors, as they may exist at the time, of the components 
       of the NASDAQ OMX Requirements. 

A. 122–23.   

       Further  noteworthy  is  Section  17  of  the  Services  Agreement,  which  states 

that  “[i]n  the  event  of  any  conflict  between  the  provisions  of  the  [Services 

Agreement], the Attachments, or the NASDAQ OMX Requirements, the order of 


                                            11 
 
preference shall be the NASDAQ OMX Requirements, the Attachments, and the 

[Services Agreement].”  A. 138. 

       D.     Procedural History 

              1.     UBS Demands Arbitration 

       On March 15, 2013, UBS filed a demand for arbitration against NASDAQ 

with  the  American  Arbitration  Association  (“AAA”).    See  Demand  for 

Arbitration  and  Statement  of  Claims  (“Demand”),  A.  46.    The  18‐page  demand 

asserts  that  UBS’s  dispute  with  NASDAQ  originates  in  the  exchange’s 

“catastrophic  mismanagement”  of  the  Facebook  IPO.    Demand  ¶  1,  A.  46.  

Specifically,  UBS  alleges  that  NASDAQ  “was  not  up  to  the  task”  of  handling 

such  a  large,  high  demand  IPO:  “[i]ts  systems  buckled  under  the  strain,”  and 

“proved  incapable of  completing  the  all‐important  ‘IPO Cross.’”    Id. ¶  3,  A. 47.  

As  a  result,  NASDAQ  not  only  “was  forced  repeatedly  to  delay  the  open  of 

trading in Facebook stock,” but also decided to “conceal[] from the market why it 

was  doing  so,”  and  that  it  was  switching  to  a  “risky  and  untested”  alternative 

system,  thereby  preventing  customers  from  evaluating  how  that  system  might 

affect  their  own.    Id.  ¶¶  4–5,  A.  47.    Moreover,  because  the  alternative  system 

impaired  NASDAQ’s  ability  to  confirm  executed  trades,  market  participants 



                                             12 
 
were  left  “in  the  dark  for  more  than  two  hours”  as  to  the  state  of  tens  of 

thousands of trades, so that “[c]haos and mass confusion ensued throughout the 

market.”  Id. ¶¶ 7, 28, 32–33, A. 47–48, 53. 

       Based  on  these  allegations,  UBS  charges  NASDAQ  with  “violat[ing]”  its 

“primary  obligation  to  the  investing  public  and  to  entities  such  as  UBS”:  “to 

operate  a  fair  and  orderly  market.”    Id.  ¶  37,  A.  55.    UBS  asserts  that  how 

NASDAQ  should  have  “responsibly”  met  this  obligation  was  “by  delaying  or 

halting trading.”  Id. ¶ 38, A. 55.   

       UBS also alleges that it was “grossly negligent” for NASDAQ to “depart[] 

from  proven  software”  in  conducting  such  a  large  IPO  and  to  continue  trading 

with  “new  and  inadequately  tested  solutions,”  without  advising  market 

participants of “what was happening or what actions it was taking so they could 

evaluate  the  potential  consequences  for  themselves,  their  systems  and  take 

appropriate action in response.”  Id. ¶ 36, A. 54–55. 

       As  to  its  own  injuries,  UBS  asserts  that  NASDAQ’s  failure  to  provide 

prompt  execution  records  prevented  UBS’s  own  computers  from  confirming 

what orders had been executed, resulting in UBS’s placement of duplicate orders 

or its acceptance of cancellations for purchases that had, in fact, been made.  See 



                                            13 
 
id.  ¶¶  44–48,  A.  57.    “As  a  result,  UBS  unintentionally  amassed  a  net  long 

position of approximately 40.2 million Facebook shares by the end of the trading 

day,” and ultimately incurred losses “in excess of $350 million.”  Id. ¶¶ 8, 50, A. 

48, 58. 

       UBS  seeks  to  recover  these  losses  from  NASDAQ  based  on  (1)  the 

indemnification  provision  of  the  parties’  Services  Agreement,  (2)  NASDAQ’s 

breach  of  contract  in  refusing  UBS’s  indemnification  demand,  (3)  NASDAQ’s 

breach  of  the  Services  Agreement’s  implied  covenant  of  good  faith  and  fair 

dealing  in  failing  to  declare  certain  UBS  transactions  clearly  erroneous  under 

NASDAQ  Rule  11890,  and  (4)  NASDAQ’s  gross  negligence  in  using 

insufficiently  tested  and  inadequate  systems  to  conduct  the  Facebook  IPO.    See 

id. ¶¶ 52–76, A. 58–62. 

              2.     NASDAQ’s Declaratory Judgment Action   

       In  lieu  of  an  answer  to  UBS’s  demand  for  arbitration,  on  April  4,  2013, 

NASDAQ  filed  this  action  in  the  Southern  District  of  New  York  seeking 

declaratory and injunctive relief.  On April 16, NASDAQ moved preliminarily to 

enjoin  UBS  from  proceeding  with  arbitration.    UBS  promptly  cross‐moved  to 

dismiss NASDAQ’s complaint and opposed the preliminary injunction motion.   



                                            14 
 
       On  June  18,  2013,  the  district  court  granted  NASDAQ’s  motion  for  a 

preliminary injunction and denied UBS’s cross‐motion to dismiss.  See NASDAQ 

OMX  Grp.,  Inc.  v.  UBS  Sec.  LLC,  957  F.  Supp.  2d  at  407.    UBS  timely  filed  this 

appeal. 

II.    Discussion 

       Title  28  U.S.C.  §  1292(a)(1)  affords  appellate  jurisdiction  to  review  the 

grant  of  a  preliminary  injunction.  Our  standard  of  review  is  “abuse  of 

discretion,”  which  we  will  identify  only  when  the  grant  of  equitable  relief 

(1) “rests  on  an  error  of  law  or  a  clearly  erroneous  factual  finding,”  or 

(2) otherwise  “cannot  be  located  within  the  range  of  permissible  decisions.”  

Evergreen  Ass’n  v.  City  of  New  York,  740  F.3d  233,  242  (2d  Cir.  2014)  (internal 

quotation  marks  and  citations  omitted).    UBS  urges  us  to  identify  abuse  of 

discretion  here  based  on  the  district  court’s  purported  legal  errors  in 

(1) exercising  jurisdiction  in  a  case  raising  only  state  law  claims  between  non‐

diverse  parties,  (2)  deciding  the  arbitrability  of  UBS’s  claims  itself  rather  than 

leaving that  issue  to  an  arbitrator, and (3)  concluding  that UBS’s  claims are  not 

arbitrable.  We are not persuaded for reasons we discuss in turn.   




                                              15 
 
       A.     Subject Matter Jurisdiction 

              1.      Federal Jurisdiction Over State Law Claims 

       We  review  a  district  court’s  challenged  determination  of  subject  matter 

jurisdiction de novo.  See Cutrone v. Mortg. Elec. Registration Sys., Inc., 749 F.3d 

137, 142 (2d Cir. 2014).  In doing so, we are mindful of the “‘fundamental precept 

that  federal  courts  are  courts  of  limited  jurisdiction’  and  lack  the  power  to 

disregard  such  limits  as  have  been  imposed  by  the  Constitution  or  Congress.”  

Durant,  Nichols,  Houston,  Hodgson,  & Cortese‐Costa,  P.C. v.  Dupont,  565  F.3d 

56, 62 (2d Cir. 2009) (quoting Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 

374  (1978)).    Where,  as  here,  there  is  no  diversity  of  citizenship  between  the 

parties,  we  look  to  whether  the  case  “aris[es]  under  the  Constitution,  laws,  or 

treaties  of  the  United  States”  to  determine  whether  federal  jurisdiction  is 

properly  exercised.    28  U.S.C.  § 1331;  see  Fracasse  v.  People’s  United  Bank,  747 

F.3d 141, 143–44 (2d Cir. 2014). 

       “It is long settled law that a cause of action arises under federal law only 

when  the  plaintiff’s  well‐pleaded  complaint  raises  issues  of  federal  law.” 

Metropolitan  Life  Ins.  Co.  v.  Taylor,  481  U.S.  58,  63  (1987).    Nevertheless,  in  a 

declaratory  judgment  action  such  as  this  one,  which  seeks  a  ruling  establishing 



                                              16 
 
plaintiff’s nonliability on the defendant’s claim (for arbitration), “a complaint . . . 

is  to  be  tested,  for  purposes  of  the  well‐pleaded  complaint  rule,  as  if  the  party 

whose  adverse  action  the  declaratory  judgment  plaintiff  apprehends  had 

initiated a lawsuit against the declaratory judgment plaintiff.”  Garanti Finansal 

Kiralama  A.S.  v.  Aqua  Marine  &  Trading  Inc.,  697  F.3d  59,  68  (2d  Cir.  2012) 

(internal quotation marks omitted).  Under this “conceptual[ ] realign[ment],” we 

analyze the parties’ claims “as they would appear in a coercive suit.”  Id. at 67.  

Accordingly, here, we must look to UBS’s underlying demand for arbitration to 

determine the nature of the claims at issue. 

       UBS’s  demand  does  not  assert  any  claims  created  by  federal  law  so  as  to 

admit  federal  jurisdiction  most  directly  on  the  principle  articulated  by  Justice 

Holmes in American Well Works Co. v. Layne & Bowler Co., that “[a] suit arises 

under the law that creates the cause of action.”  241 U.S. 257, 260 (1916); see Gunn 

v. Minton, 133 S. Ct. 1059, 1064 (2013) (noting that case “[m]ost directly . . . arises 

under federal law when federal law creates the cause of action asserted,” a “rule 

of  inclusion”  that  “accounts  for  the  vast  bulk  of  suits  that  arise  under  federal 

law”  and  “admits  of  only  extremely  rare  exceptions”).    Rather,  UBS  seeks  to 

arbitrate  claims—for  breach  of  contract,  indemnification,  breach  of  implied 



                                              17 
 
duties  of  good  faith  and  fair  dealing,  and  gross  negligence—created  by  New 

York  State  law.    This,  however,  does  not  necessarily  preclude  the  exercise  of 

federal jurisdiction. 

       As  we  have  frequently  observed,  “[t]he  artful‐pleading  doctrine,  [a] 

corollary to  the  well‐pleaded  complaint rule,  prevents a  plaintiff  from avoiding 

[federal jurisdiction] by framing in terms of state law a complaint the real nature 

of [which] is federal, . . . or by omitting to plead necessary federal questions in a 

complaint.”    Marcus  v.  AT&T  Corp.,  138  F.3d  46,  55  (2d  Cir.  1998)  (internal 

quotation  marks  omitted);  accord  Romano  v.  Kazacos,  609  F.3d  512,  518–19  (2d 

Cir. 2010).  Moreover, even in the absence of artful pleading, federal jurisdiction 

may  properly  be  exercised  over  a  “special  and  small”  category  of  actual  state 

claims that present significant, disputed issues of federal law.  Gunn v. Minton, 

133  S.  Ct.  at  1064.    At  issue  in  this  case  is  whether  UBS’s  state  law  claims  fall 

within  this  special  and  small  category  so  as  to  admit  federal  question 

jurisdiction. 

       The  category,  which  dates  back  “nearly  100  years”  in  Supreme  Court 

precedent, is rooted in “the commonsense notion that a federal court ought to be 

able  to  hear  claims  recognized  under  state  law  that  nonetheless  turn  on 



                                               18 
 
substantial  questions  of  federal  law,  and  thus  justify  resort  to  the  experience, 

solicitude, and hope of uniformity that a federal forum offers on federal issues.”  

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005) 

(citing Hopkins v. Walker, 244 U.S. 486, 490–91 (1917), and “classic example” of 

Smith  v.  Kansas  City  Title  &  Trust  Co.,  255  U.S.  180,  201  (1921)).    Still,  the 

Supreme  Court  has  been  sparing  in  recognizing  state  law  claims  fitting  this 

criterion.    See  R.  Fallon,  J.  Manning,  D.  Meltzer,  &  D.  Shapiro,  Hart  and 

Wechsler’s The Federal Courts and The Federal System (“Hart & Wechsler”) 799 

(6th ed. 2009) (observing that Court has explicitly upheld federal jurisdiction in 

absence  of  federal  cause  of  action  only  four  times,  citing  Grable  &  Sons  Metal 

Prods.,  Inc.  v.  Darue  Eng’g  &  Mfg.,  545  U.S.  at  314–16,  and  City  of  Chicago  v. 

Int’l  College  of  Surgeons,  522  U.S.  156,  164  (1997),  in  addition  to  Smith  and 

Hopkins).    Indeed,  delineating  the  parameters  of  federal  jurisdiction  in  such 

circumstances has presented a constant challenge.  See Gunn v. Minton, 133 S. Ct. 

at  1065  (describing  Supreme  Court’s  efforts  to  bring  order  to  “this  unruly 

doctrine”);  Merrell  Dow  Pharms.  Inc.  v.  Thompson,  478  U.S.  804,  809–10  (1986) 

(referencing  “‘litigation‐provoking  problem’”  created  by  “presence  of  a  federal 

issue in a state‐created cause of action” (quoting Textile Workers v. Lincoln Mills, 



                                             19 
 
353  U.S.  448,  470  (1957)  (Frankfurter,  J.,  dissenting)).    This,  in  turn,  has 

engendered persistent skepticism as to the value of the endeavor.  See Grable & 

Sons  Metal  Prods.,  Inc.  v.  Darue  Eng’g  &  Mfg.,  545  U.S.  at  320  (Thomas,  J., 

concurring)  (signaling  openness  to  reconsideration  of  whether  federal  question 

jurisdiction  should  be  limited  to  cases  in  which  federal  law  creates  cause  of 

action  because  “[j]urisdictional  rules  should  be  clear”  and  “[w]hatever  the 

virtues  of  the  Smith  standard,  it  is  anything  but  clear”);  Smith  v.  Kansas  City 

Title & Trust Co., 255 U.S. at 214 (Holmes, J., dissenting) (“[I]t seems to me that a 

suit cannot be said to arise under any other law than that which creates the cause 

of action.”); see also Hart and Wechsler 799–800 (observing that “Justice Holmes’ 

cause of action test is simpler and clearer—and while excluding cases like Smith 

or Grable, it avoids the need in a much larger number of cases to engage in what 

can be a refined and uncertain analysis”).   

       This  background  properly  signals  caution  in  identifying  the  narrow 

category of state claims over which federal jurisdiction may be exercised.  It does 

not,  however,  absolve  federal  courts  of  the  duty  to  exercise  jurisdiction  when 

they  identify  state  claims  falling  within  that  limited  sphere.    To  facilitate  such 

identification, the Supreme Court has pronounced a determinative four‐part test:   



                                             20 
 
       [F]ederal jurisdiction over a state law claim will lie if a federal issue 
       is:  (1) necessarily  raised,  (2)  actually  disputed,  (3)  substantial,  and 
       (4) capable  of  resolution  in  federal  court  without  disrupting  the 
       federal‐state balance approved by Congress.  Where all four of these 
       requirements  are  met  .  .  .  jurisdiction  is  proper  because  there  is  a 
       “serious  federal  interest  in  claiming  the  advantages  thought  to  be 
       inherent  in  a  federal  forum,”  which  can  be  vindicated  without 
       disrupting Congress’s intended division of labor between state and 
       federal courts.  
 
Gunn v. Minton, 133 S. Ct. at 1065 (quoting Grable & Sons Metal Prods., Inc. v. 

Darue  Eng’g  &  Mfg.,  545  U.S.  at  313–14);  accord  Fracasse  v.  People’s  United 

Bank, 747 F.3d at 144.   

       Applying  this  Gunn‐Grable  test  here,  we  conclude  that  the  district  court 

correctly  exercised  federal  question  jurisdiction  in  this  case.    Indeed,  while  that 

conclusion  only  requires  us  to  identify federal  question  jurisdiction  over  one  of 

UBS’s  state  law  claims,  see  28  U.S.C.  §  1367  (providing  for  supplemental 

jurisdiction  over  claims  related  to  one  giving  rise  to  original  jurisdiction); 

Franchise  Tax  Bd.  v.  Constr.  Laborers  Vacation  Trust,  463  U.S.  1,  13  (1983) 

(stating that, if either of two causes of action comes within original jurisdiction of 

federal courts, removal was proper as to whole case), for reasons discussed in the 

next section, we conclude that federal question jurisdiction applies to all four of 

UBS’s state claims. 

                                             21 
 
              2.     Applying the Gunn‐Grable Test to UBS’s Claims 

                     a.      The  Presence  of  a  Necessarily  Raised  and  Actually 
                             Disputed Federal Issue 
 
       In  determining  whether  UBS’s  four  state  law  claims  against  NASDAQ 

raise a federal issue, we begin by considering the duty underlying each claim.  It 

is the violation of a duty that would trigger any contract right to indemnification, 

or support tort claims for negligence or a failure of good faith and fair dealing in 

the  circumstances  presented.    See  Aegis  Ins.  Servs.,  Inc.  v.  7  World  Trade  Co., 

L.P.,  737  F.3d  166,  177  (2d  Cir.  2013)  (stating  that,  under  New  York  law, 

negligence  claim  depends  on  “the  existence  of  a  duty  on  defendant’s  part  as  to 

plaintiff”  (internal  citation  omitted));  Havana  Cent.  NY2  LLC  v.  Lunney’s  Pub, 

Inc.,  49  A.D.3d  70,  77,  852  N.Y.S.2d  32,  37  (1st  Dep’t  2007)  (observing  that  “if 

there is no contractual obligation to perform an act, the failure to perform the act 

cannot  be  a  breach  of  the  contract”  (citing  Restatement  (Second)  of  Contracts 

§ 235(b) (1981) (defining breach of contract as “non‐performance of a duty when 

performance is due”))); Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 407–08 

(2d Cir. 2006) (recognizing that implied duty of good faith and fair dealing claim 

requires  “an  obligation  that  may  be  presumed  to  have  been  intended  by  the 

parties” to the underlying contract). 

                                             22 
 
       UBS’s  arbitration  demand  makes  plain  that  a  singular  duty  underlies  all 

four of its state law claims: NASDAQ’s duty to operate a fair and orderly market.  

“An  exchange  is  required  to  operate  a  fair  and  orderly  market.    This  is  its 

primary obligation to the investing public and to entities such as UBS.  Nasdaq 

violated this obligation.”  Demand ¶ 37, A. 55. 

       The  duty  UBS  identifies—indeed,  the  very  language  it  employs—derives 

directly  from  federal  law.    In  the  Exchange  Act,  Congress  makes  plain  that 

“maintenance  of  fair  and  orderly  markets”  is  the  animating  goal  of  federal 

securities  law.    15  U.S.C.  §  78k‐1(a)(1)(C).    Toward  this  end,  and  as  detailed  in 

Part  I.B.1.,  supra,  the  Exchange  Act  requires,  as  a  specific  condition  of 

registration as a national exchange, that an SRO satisfactorily demonstrate to the 

SEC  that  its  internal  operating  rules  “remove  impediments  to  and  perfect  the 

mechanism  of  a  free  and  open  market  and  a  national  market  system.”    Id.  § 

78f(b)(5).4    The  Act  further  makes  an  exchange’s  compliance  with  its  SEC‐

approved  rules  a  mandate  of  federal  law,  see  id.  §  78s(g)(1),  and  provides  for 

                                              
4 In its arbitration demand, UBS effectively acknowledges the federal law origin 

of  NASDAQ’s  market  duty  when  it  describes  NASDAQ  as  “a  self‐regulatory 
organization . . . within the meaning of the Securities Exchange Act of 1934 and is 
responsible  for  operating  and  maintaining  the  integrity  of  the  Nasdaq  stock 
market.”  Demand ¶ 14(a), A. 50. 
 
                                               23 
 
violators  to  be  sanctioned,  see  id.  §§  78u(d),(f),  78s(h)(1),(4).    Thus,  whether  a 

registered  securities  exchange  such  as  NASDAQ  has  violated  its  federally 

prescribed  duty  to  operate  a  fair  and  orderly  exchange  necessarily  raises  a 

disputed question of federal law.   

       Moreover, that federal law question can only be answered by considering 

another:    how  NASDAQ’s  duty  to  operate  a  fair  and  orderly  market—a  duty 

sourced  in  the  Exchange  Act,  amplified  by  SEC  regulations,  and  implemented 

through  SEC‐approved  NASDAQ  rules—applies  in  the  context  of  an  IPO 

generally,  and  particularly  with  respect  to  the  Facebook  IPO.    Thus,  even  if,  as 

our dissenting colleague Judge Straub observes, there is no dispute here as to the 

existence of a federal duty, see Dissenting Op., post at [7–8], there is certainly a 

dispute  as  to  the  violation  of  that  duty,  particularly  in  causing  UBS’s  injuries.  

Resolution  of  that  dispute  will  require  construction  of  a  federal  statute,  rules 

promulgated  pursuant  to  the  statute’s  mandates,  and  the  statute’s 

implementation  by  the  SEC.5    In  short,  “it  is  the  propriety  of  [NASDAQ’s] 


                                              
5   We  need  not  decide  whether,  as  Judge  Straub  maintains,  federal  jurisdiction 
over state claims invariably depends on the disputed “validity or construction of 
a  federal  statute.”    See  Dissenting  Op.,  post  at  [20–21].    We  note,  however,  that 
this court has concluded that federal jurisdiction over a state claim was properly 
exercised  where  the  dispute  required  a  construction  of  exchange  rules 
                                               24 
 
actions,  as  prescribed  under  federal  law,  that  is  at  the  heart  of  [UBS’s] 

allegations.”  D’Alessio v. N.Y. Stock Exch., Inc., 258 F.3d 93, 103 (2d Cir. 2001).6   

           In reporting on its inquiry into NASDAQ’s compliance with the Exchange 

Act  in  conducting  the  Facebook  IPO,  the  SEC  stated  that  “[w]hen  initiating  an 

IPO,  an  exchange  has  an  obligation  to  ensure  that  its  systems,  processes  and 

contingency  planning  are  robust  and  adequate  to  manage  the  IPO  without 

disruption  to  the  market,  and  that  it  complies  with  all  rules  regarding,  among 

other things, order price and time priority.”  SEC Release No. 34‐69655, 2013 WL 

2326683, at *1.  These are the very obligations that UBS charges NASDAQ with 

failing to meet in violating its duty to provide a fair and orderly market for the 

Facebook IPO.  See supra Part I.D.1 (discussing UBS Demand allegations).  Thus, 

although  UBS’s  claims  for  relief  may  invoke  state  law  of  contract  and  tort,  the 

duty on which these claims turn—and their particular scope as it pertains to UBS 




                                                                                                                                                  
implicating  the  exchange’s  statutory  duty  to  monitor  its  members’  compliance 
with  federal  law,  the  identified  substantial  issue.    See  D’Alessio  v.  N.Y.  Stock 
Exch., Inc., 258 F.3d 93, 101–02 (2d Cir. 2001). 
 
6 As in D’Alessio, exchange rules are at issue in this case to the extent they inform 

the  statutory  duty—“to  operate  a  fair  and  orderly  market”—that  UBS  asserts 
NASDAQ “violated.”  Demand ¶ 37, A. 55. 
                                                                      25 
 
in  participating  in  the  Facebook  IPO—necessarily  raises  disputed  issues  of 

federal securities law. 

      For  example,  in  pursuing  its  claim  for  indemnification  and  breach  of 

contract  for  failure  to  indemnify  (collectively  “indemnification  claims”),  UBS 

submits that the parties’ Services Agreement obligates NASDAQ to compensate 

UBS  for  losses  sustained  as  a  result  of  technical  errors  in  conducting  the 

Facebook  IPO,  including  NASDAQ’s  failure  timely  and  accurately  to  fill  and 

confirm orders.  See Demand ¶¶ 58–59, 66, A. 59–60.  But the Services Agreement 

does not itself specify how NASDAQ was to fill and confirm orders or otherwise 

conduct  an  IPO.    Those  obligations  are  delineated  in  NASDAQ’s  own  rules, 

notably, Rules 4120 (“Limit Up‐Limit Down Plan and Trading Halts”) and 4753 

(“Halt and Imbalance Cross”), which prescribe how NASDAQ was to conduct an 

IPO Cross, to fill orders, to provide disclosures, and to make decisions regarding 

initiating, halting, and  resuming  trading.    The  Services Agreement  incorporates 

NASDAQ’s  rules  by  reference,  see  Services  Agreement  §  17,  A.  138,  but 

NASDAQ’s  duties  to  promulgate  those  rules  and  then  to  adhere  to  them  were 

dictated  by  federal  law,  see  15  U.S.C.  § 78s(b)(2)  (mandating  exchanges  to 

promulgate  rules  “consistent  with  the  requirements  of  the  [Exchange  Act]”), 



                                         26 
 
§ 78s(g)(1)  (requiring  exchange  compliance  with  own  rules).    Thus,  UBS’s 

indemnification  claims  are  reasonably  understood  to  seek  compensation  for 

losses  allegedly  caused  by  NASDAQ’s  violation  of  its  federal  law  duties  to 

operate fair and orderly markets and to adhere to its own SEC‐approved internal 

rules  ensuring  such  operation.    As  such,  the  claims  necessarily  raise  disputed 

issues of federal law.7 

       The  same  conclusion  obtains  as  to  UBS’s  claim  for  breach  of  the  implied 

duty of good faith and fair dealing, insofar as NASDAQ failed to cancel certain 

UBS trades placed during the Facebook IPO.  Although pleaded by reference to 




                                              
7   The  incorporation  of  a  federal  standard  in  a  state‐law  private  action  does  not 
necessarily  trigger  federal  jurisdiction,  but  that  conclusion  derives  not  from  the 
absence of a disputed federal law issue at the initial step of Gunn‐Grable analysis 
but from doubt as to the substantiality of the federal issue in dispute at the next 
step of analysis.  See Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. at 805–06, 
814–16.  As we explain in Part II.A.2.b, infra, Merrill Dow does not support any 
categorical  conclusions  as  to  substantiality,  as  suggested  by  Judge  Straub,  see 
Dissenting Op., post at [26–27].  Indeed, in Grable, the Supreme Court described 
Merrell Dow as “disclaim[ing] the adoption of any bright‐line rule, as when the 
Court  reiterated  that  ‘in  exploring  the  outer  reaches  of  §  1331,  determinations 
about federal jurisdiction require sensitive judgments about congressional intent, 
judicial power, and the federal system’” and “‘careful judgments,’ . . . about the 
‘nature  of  the  federal  interest  at  stake.’”    Grable  &  Sons  Metal  Prods.,  Inc.  v. 
Darue  Eng’g  &  Mfg.,  545  U.S.  at  317  (quoting  Merrell  Dow  Pharm.  Inc.  v. 
Thompson, 478 U.S. at 810, 814 & n.12). 
                                               27 
 
New  York  law,  the  claim  is  premised  on  NASDAQ  Rule  11890.    See  Demand 

¶¶ 68–73, A, 61–2 (repeatedly referencing Rule 11890).   

      Rule 11890 authorizes NASDAQ to cancel any transaction deemed clearly 

erroneous.  A party seeking cancellation must submit a written complaint within 

30  minutes  of  the  time  at  which  the  erroneous  transaction  was  executed.    See 

Rule  11890(a)(2)(A)(i).    Alternatively,  NASDAQ,  in  its  discretion,  may  consider 

cancellation  requests  received  up  to  60  minutes  after  execution  of  an  erroneous 

transaction.  See Rule 11890(a)(2)(A)(iii). 

      UBS  alleges  that,  on  the  day  of  the  Facebook  IPO,  it  provided  NASDAQ 

with  notice  of  certain  erroneous  transactions.    To  the  extent  its  request  for 

cancellation was untimely, UBS charges that it was NASDAQ’s own conduct that 

deprived it of the rule’s benefit, thereby breaching the duty of good faith and fair 

dealing  implicit  in  the  Services  Agreement’s  incorporation  of  Rule  11890:    “By 

failing  to  inform  UBS  or  the  market  of  its  system  malfunctions  in  a  timely 

manner,  Nasdaq  denied  UBS  the  opportunity  to  provide  notice  of  clearly 

erroneous  trades  in  a  manner  consistent  with  Nasdaq  Rule  11890,  and  thus 

denied it the benefit of that provision.”  Demand ¶ 73, A. 61. 




                                           28 
 
       UBS’s  good  faith  and  fair  dealing  claim  thus  necessarily  raises  disputed 

questions as to NASDAQ’s obligations under Rule 11890, not only generally, but 

in  the  particular  circumstances  where  NASDAQ  has  allegedly  violated  its 

Exchange  Act  duty  to  provide  a  fair  and  orderly  market  for  securities  trading.  

Thus, this claim also necessarily presents a disputed issue of federal law. 

       Finally,  UBS  charges  NASDAQ  with  gross  negligence  insofar  as  it 

employed  unprecedented,  untested,  and  inadequate  systems  and  procedures  to 

conduct  the  Facebook  IPO.    See  Demand  ¶¶  74–76,  A.  62.    As  earlier  noted,  an 

essential  element  of  a  negligence  claim  is  the  existence  of  a  duty  owed  by 

defendant to plaintiff.  See Aegis Ins. Servs., Inc. v. 7 World Trade Co., L.P., 737 

F.3d  at  177.    The  source  of  the  duty  NASDAQ  owed  its  members  and  the 

investing public in conducting an IPO is federal law.  See D’Alessio v. N.Y. Stock 

Exch., Inc., 258 F.3d at 103 (observing that source of exchange’s duty to monitor 

compliance  with  federal  securities  law  and  rules  and  regulations  promulgated 

thereunder “is found in federal law, namely, in the Exchange Act” (emphasis in 

original));  SEC  Release  No.  34‐69655,  2013  WL  2326683,  at  *1  (summarizing 

exchange’s obligations under federal law when initiating an IPO).  Insofar as the 

parties  dispute  whether  NASDAQ  breached  its  duty  to  UBS  in  conducting  the 



                                            29 
 
Facebook IPO, the negligence claim thus also necessarily raises disputed issues of 

federal law.8 

       In sum, UBS’s claims against NASDAQ necessarily raise multiple disputed 

issues  of  federal  law,  including  the  contours  of  NASDAQ’s  federal  duty  to 

maintain  a  fair  and  orderly  market,  the  scope  of  that  duty,  and  whether  the 

failure of NASDAQ’s systems during the Facebook IPO amounted to a breach of 

that  duty.    Accordingly,  we  deem  this  prong  of  the  Gunn‐Grable  test  satisfied 

and we turn to the next requirement:  substantiality. 

                     b.      Substantiality 

       The  exercise  of  federal  jurisdiction  over  state  law  claims  demands  “not 

only  a  contested  federal  issue,  but  a  substantial  one.”    Grable  &  Sons  Metal 

Prods.,  Inc.  v.  Darue  Eng’g  &  Mfg.,  545  U.S.  at  313.    Substantiality  ensures  “a 

serious  federal  interest  in  claiming  the  advantages  thought  to  be  inherent  in  a 

federal  forum.”    Id.    Consistent  with  this  objective,  “it  is  not  enough  that  the 

federal issue be significant to the particular parties in the immediate suit”; rather, 


                                              
8   Although  UBS  suggested  at  oral  argument  that  its  negligence  claim  did  not 
depend  on  federal  law,  the  argument  is  defeated  by  the  cited  precedents,  by 
UBS’s specific reference in its Demand to the Exchange Act duty to operate a fair 
and orderly market, and by its failure to point us to any distinct state law duty 
applicable to NASDAQ’s conduct of the Facebook IPO. 
                                               30 
 
“substantiality . . . looks to the importance of the issue to the federal system as a 

whole.”  Gunn v. Minton, 133 S. Ct. at 1066; accord Fracasse v. People’s United 

Bank, 747 F.3d at 144.  We here conclude that the disputed federal issue in this 

case—whether  NASDAQ  violated  its  Exchange  Act  obligation  to  provide  a  fair 

and  orderly  market  in  conducting  an  IPO—is  sufficiently  significant  to  the 

development  of  a  uniform  body  of  federal  securities  regulation  to  satisfy  the 

requirement of importance to “the federal system as a whole.”9 

       In  reaching  this  conclusion,  we  begin  with  language  in  the  Exchange  Act 

stating Congress’s express finding that “[t]he securities markets are an important 

national  asset  which  must  be  preserved  and  strengthened.”    15  U.S.C.  §  78k‐


                                              
9 Judge Straub suggests that issues “important to the federal system as a whole” 

must be issues of “federal jurisprudence.”  Dissenting Op., post at [20].  We note 
that  the  Supreme  Court  has  not  referenced  jurisprudence—“the  study  of  the 
general  or  fundamental  elements  of  a  particular  legal  system,  as  opposed  to  its 
practical  and  concrete  details,”  Black’s  Law  Dictionary  932  (9th  ed.  2009)—in 
explicating  Gunn‐Grable  analysis.    The  matter  requires  no  detailed  discussion 
here,  however,  because  the  federal  law  requirement  that  national  exchanges 
provide fair and orderly markets is a fundamental element, and not a peripheral 
detail, of the federal system of securities regulation.  According to the standards 
laid out in Gunn, this is sufficient to establish importance to the federal system as 
a whole.  See Gunn v. Minton, 133 S. Ct. at 1067 (suggesting that “development 
of a uniform body of [patent] law” was of importance to the federal system as a 
whole (alterations in original)); see also Grable & Sons Metal Prods., Inc. v. Darue 
Eng’g  &  Mfg.,  545  U.S.  at  309  (holding  that  dispute  over  “meaning  of  a  federal 
tax provision” is “important federal‐law issue that belongs in federal court”). 
                                               31 
 
1(a)(1)(A).    The  central  role  stock  exchanges  play  in  the  national  system  of 

securities markets is beyond question: 

       Stock exchanges perform an important function in the economic life 
       of  this  country.    They  serve,  first  of  all,  as  an  indispensable 
       mechanism  through  which  corporate  securities  can  be  bought  and 
       sold.    To  corporate  enterprise  such  a  market  mechanism  is  a 
       fundamental  element  in  facilitating  the  successful  marshaling  of 
       large  aggregations  of  funds  that  would  otherwise  be  extremely 
       difficult  of  access.    To  the  public  the  exchanges  are  an  investment 
       channel  which  promises  ready  convertibility  of  stock  holdings  into 
       cash.  The importance of these functions in dollar terms is vast . . . .  
       Moreover,  because  trading  on  the  exchanges,  in  addition  to 
       establishing  the  price  level  of  listed  securities,  affects  securities 
       prices  in  general,  and  because  such  transactions  are  often  regarded 
       as  an  indicator  of  our  national  economic  health,  the  significance  of 
       the exchanges in our economy cannot be measured only in terms of 
       the dollar volume of trading. 
        
Silver  v.  N.Y.  Stock  Exch.,  373  U.S.  341,  349–50  (1963).    The  SEC  recently 

reiterated this point:  “National securities exchanges . . . are critical components 

of  the  National  Market  System,  which  provides  the  foundation  for  investor 

confidence  in  the  integrity  and  stability  of  the  United  States’  capital  markets.” 

SEC  Release  No.  34‐69655,  2013  WL  2326683,  at  *1.    Thus,  while  exchanges  are 

self‐regulatory  organizations,  their  self‐regulation  is  not  independent.    Federal 

law  imposes  specific  preconditions  to,  ongoing  requirements  for,  and  oversight 

of,  the  operations  of  registered  exchanges  in  furtherance  of  the  strong  national 



                                            32 
 
interest in “preserv[ing] and strengthen[ing]” the operation of national securities 

markets.  15 U.S.C. § 78k‐1(a)(1)(A). 

       Even  if  the  importance  of  stock  exchanges  and  securities  markets  to  the 

national economy does not necessarily render every federal question pertaining 

thereto sufficiently substantial to satisfy this prong of Gunn‐Grable analysis, it is 

noteworthy  here  that  the  SEC’s  just‐quoted  statement  was  made,  not  generally, 

but in the specific context of assessing the very federal issue disputed in this case, 

namely, whether NASDAQ, in conducting one of the largest IPOs in the nation’s 

history,  had  complied  with  mandates  of  the  Exchange  Act,  including  mandates 

that  it  operate  a  fair  and  orderly  market  and  adhere  to  its  own  SEC‐approved 

rules.  This strongly signals the substantial importance of these federal issues, not 

simply  to  the  parties  in  this  action,  but  to  the  development  of  uniform  federal 

securities  regulation,  and  thus  to  the  “federal  system  as  a  whole.”    Gunn  v. 

Minton, 133 S. Ct. at 1066.10   


                                              
10 Our dissenting colleague suggests that the fact that UBS challenges NASDAQ’s 

market  operations  in  the  context  of  one  of  the  largest  IPOs  in  history  is  of  no 
import to our substantiality analysis.  See Dissenting Op., post at [21–22].  To the 
contrary,  it  is  these  circumstances  that  demonstrate  NASDAQ’s  challenged 
actions  to  have  reached  well  beyond  UBS  to  affect  every  member  of  the 
NASDAQ exchange and hundreds of thousands of investors.  Thus, the parties’ 
dispute as to the parameters of NASDAQ’s Exchange Act duty to provide a fair 
                                               33 
 
           UBS urges otherwise, citing Barbara v. New York Stock Exchange, Inc., 99 

F.3d 49 (2d Cir. 1996).  In there holding that a disputed issue about an exchange’s 

compliance  with  an  internal  rule  was  not  sufficiently  substantial  to  support 

federal  jurisdiction  over  state  claims,  this  court  observed  that  such  rules  are 

essentially “contractual in nature, and are thus interpreted pursuant to ordinary 

principles  of  contract  law,  an  area  in  which  the  federal  courts  have  no  special 

expertise.”    Id.  at  54–55  (internal  quotation  marks  omitted).    UBS  suggests,  and 

Judge  Straub  appears  to  agree,  see  Dissenting  Op.,  post  at  [12–13],  that  this 

pronouncement  categorically  precludes  identifying  exchange  rules  disputes  as 

“substantial”  federal  issues.    This  not  only  overreads  Barbara,  but  also  fails  to 

heed  Supreme  Court  precedent  disavowing  categorical  assessments  of  federal 

jurisdiction over state law claims.   

           As to Barbara, we first note that this court there recognized that state law 

claims  turning  on  an  exchange’s  compliance  with  its  internal  rules  do  raise 

disputed questions of federal law; it was at the next step of analysis that Barbara 


                                                                                                                                                  
and  orderly  market  in  the  context  of  this  IPO  must  be  viewed  as  a  federal 
question important to the national system of securities regulation as a whole and, 
therefore, a “substantial” federal dispute.  Indeed, we explain this point further 
in Part II.A.2.b, infra. 
 
                                                                      34 
 
concluded  that  the  particular  federal  questions  raised  in  that  case  were 

insufficiently  substantial,  i.e.,  important  to  the  federal  system  as  a  whole,  to 

support the exercise of federal jurisdiction.  See 99 F.3d at 54. 

       Second, the source of Barbara’s observation about the contractual nature of 

securities  rules,  Merrill  Lynch,  Pierce,  Fenner  &  Smith  Inc.  v.  Georgiadis,  903 

F.2d 109, 112 (2d Cir. 1990), is worth noting.  In Merrill Lynch, this court had to 

decide  which  of  two  agreements  controlled  an  arbitration  dispute:    the  general 

arbitration  provision  in  the  American  Stock  Exchange’s  SEC‐approved 

constitution  or  the  parties’  more  specific  customer  agreement  pertaining  to 

arbitration.    Viewing  both  agreements  as  contractual,  this  court  concluded  that 

federal arbitration law, see 9 U.S.C. § 2, required that the more specific customer 

agreement  control.    This  case  presents  us  with  no  comparable  separate 

agreement  between  the  parties—much  less  one  subject  to  a  unique  statutory 

mandate,  such  as  federal  arbitration  law—that  might  afford  UBS  rights  distinct 

from  those  reflected  in  NASDAQ’s  SEC‐approved  rules  for  satisfying  the  fair‐

and‐orderly market requirements of the Exchange Act.  

       Barbara  made  no  mention  of  these  circumstances  in  applying  Merrill 

Lynch’s analogy of exchange rules to contracts even in the absence of a statutory 



                                            35 
 
conflict.  Nor did it have occasion to consider or discuss the fact that, unlike most 

contracts  between  private  parties,  exchange  rules  are  subject  to  SEC  approval.  

This  is  hardly  surprising  given  that  the  particular  rules  dispute  at  issue  in 

Barbara  was  of  trifling  significance  to  the  overall  system  of  federal  securities 

regulation,  especially  in  comparison  to  the  far  more  important  question  of 

whether NASDAQ breached its duty to maintain a fair and orderly market in the 

Facebook  IPO—a  point  discussed  further  in  the  next  paragraph.11    In  fact, 

however,  the  ordinary  principle  of  contract  law  that  looks  only  to  the  intent  of 

private  contractors  to  construe  their  agreements,  see  Goldman  v.  White  Plains 

Ctr. for Nursing Care, LLC, 11 N.Y.3d 173, 176, 867 N.Y.S.2d 27, 29 (2008), is not 

so simply applied to SEC‐approved rules, particularly rules intended to effect the 

Exchange  Act’s  prescribed  duty  to  provide  fair  and  orderly  markets—the  point 

                                              
11  Barbara  acknowledged  SEC‐approval  of  NASDAQ  rules  in  setting  forth  the 

case’s  background,  see  99  F.3d  at  51,  but  the  court  had  no  need  thereafter  to 
consider  or  discuss how  this  statutorily  mandated  approval process  might  bear 
on  substantiality  because  the  rules  dispute  at  issue  in  Barbara  was  important 
only  to  the  parties,  not  to  the  federal  system  as  a  whole.    Thus,  the  conclusion 
Barbara drew from Merrill Lynch’s pronouncement that “the rules of a securities 
exchange are contractual in nature,” Merrill Lynch, Pierce, Fenner & Smith Inc. v. 
Georgiadis, 903 F.2d at 113, i.e., that such rules “are thus interpreted pursuant to 
ordinary principles of contract law, an area in which the federal courts have no 
special  expertise,”  Barbara  v.  New  York  Stock  Exchange,  Inc.,  99  F.3d  at  55, 
supports at most a general, but not a categorical, conclusion that exchange rules 
disputes do not raise substantial federal questions. 
                                                 36 
 
at issue here.  While NASDAQ and UBS here incorporated NASDAQ rules into 

their own Services Agreement, federal law did not permit them to do otherwise 

or  to  agree  on  a different  rule  construction  within  the  Services  Agreement than 

that  recognized  by  the  SEC.    See  15  U.S.C.  § 78cc(a)  (precluding  parties  from 

contracting around SEC‐approved exchange rules); Services Agreement § 17, A. 

138  (providing  that  NASDAQ  OMX  Requirements,  which  include  all  SEC‐

approved NASDAQ rules, shall have preference over any conflicting Agreement 

provisions).    Thus,  Exchange  Act  mandates  for  NASDAQ’s  rules,  the  SEC’s 

particular role in approving NASDAQ’s rules, its authority itself to change those 

rules, its responsibility for overseeing NASDAQ’s compliance with the rules, and 

its  power  to  discipline  NASDAQ  for  rules  violations—as  it  did  with  respect  to 

the  Facebook  IPO  here  at  issue—all  indicate  that  NASDAQ  rules  are  part  of  a 

more complex scheme (implicating greater federal interests) than that presented 

by  most  private  party  agreements,  even  those  that  borrow  federal  standards  to 

resolve state law contract claims.  See D’Alessio v. N.Y. Stock Exch., Inc., 258 F.3d 

at  104  (“The  comprehensive  scheme  of  statutes  and  regulations  designed  to 

police the securities industry is indicative of a strong federal interest.” (internal 

quotation marks omitted)).  Accordingly, the contractual nature of Exchange Act‐



                                           37 
 
mandated  exchange  rules  does  not,  by  itself,  mean  that  all  rule  disputes  raise 

insubstantial  questions  of  federal  law.    Rather,  substantiality  depends  on  a 

careful assessment of how the rule dispute affects the federal system as a whole.  

See  generally  Fracasse  v.  People’s  United  Bank,  747  F.3d  at  144–45  (concluding 

that  disputed  issue  under  Fair  Labor  Standards  Act  was  insubstantial  where 

plaintiffs  referenced  federal  law  for  “public  policy  considerations”  and  not  as 

basis for their claims). 

       This brings us to our third, and most important point in distinguishing this 

case  from  Barbara:    the  context  of  the  rules  disputes  in  these  two  cases.    The 

dispute in Barbara pertained to an exchange’s action, allegedly in violation of the 

exchange’s  rules,  in  provisionally  barring  a  floor  clerk  from  the  trading  floor 

while  disciplinary  proceedings  were  pending  against  him,  and  then  in  refusing 

to lift the ban even after all disciplinary charges against the clerk were dismissed.  

See Barbara v. N.Y. Stock Exch., Inc., 99 F.3d at 51–52. 

       Without  belittling  the  importance  of  either  the  maintenance  of  discipline 

among marketplace personnel, or of an exchange’s adherence to its disciplinary 

rules,  the  parties’  dispute  in  Barbara  did  not  implicate  one  of  “the  most 

fundamental  functions  of  a  national  securities  exchange.”    SEC  Release  No.  34‐



                                             38 
 
69655, 2013 WL 2326683, at *1.  In contrast, UBS’s claims here, whether sounding 

in contract or in tort, charge NASDAQ with violating the core duty of a federally 

registered SRO under the Exchange Act:  to provide a fair and orderly market for 

a public stock offering.  The SEC emphasized the importance of that duty to the 

overall  system  of  federal  securities  regulation  when  it  observed  in  connection 

with  NASDAQ’s  conduct  of  the  Facebook  IPO,  “[t]he  orderly  initiation  of 

secondary market trading after an IPO is one of the most fundamental functions 

of  a  national  securities  exchange,  and  affects  not  only  the  market  for  those 

individual  companies  but  also  investor  confidence  in  the  market  as  a  whole.”  

SEC Release No. 34‐69655, 2013 WL 2326683, at *1.  Indeed, there can be no doubt 

as to that conclusion given that NASDAQ’s alleged failure to provide a fair and 

orderly market was in the context of one of the largest public stock of offerings in 

history—involving  421  million  shares  valued  at  $16  billion.    In  short,  UBS  does 

not charge NASDAQ with violating its Exchange Act duty to provide a fair and 

orderly market for a small or discrete number of securities transactions; rather it 

charges  a  massive  failure  of  NASDAQ’s  systems.    Thus,  the  federal  question 




                                            39 
 
raised  by  UBS’s  claims  as  to  NASDAQ’s  performance  of  its  critical,  federally 

mandated duty cannot be deemed less than substantial.12 

       That  conclusion  is  reinforced  by  the  fact  that  the  particular  NASDAQ 

actions faulted by UBS—in starting and stopping trading, cancelling trades, and 

informing  the  public  of  its  actions—implicate  exchange  powers  that  have  been 

deemed “quasi‐governmental.”  DL Capital Grp., LLC v. Nasdaq Stock Mkt., 409 

F.3d  93,  98  (2d  Cir.  2005)  (listing  among  such  powers  “Nasdaq’s  regulatory 

decisions to suspend trading, resume trading, or cancel trades” and noting that 

even choice of when and how to announce those decisions was “consistent with 

Nasdaq’s quasi‐governmental powers as an SRO” (emphasis in original) (internal 

quotation marks and brackets omitted).  To be sure, this does not equate this case 

to those presenting disputes as to the validity of actual governmental action.  See 

                                              
12  Our  dissenting  colleague  downplays  the  pervasive  effects  on  the  national 

securities markets of NASDAQ’s alleged failures in conducting the Facebook IPO 
on  the  ground  that  substantiality  means  not  “large”  or  “significant”  but  only 
“important  to  federal  jurisprudence.”    See  Dissenting  Op.,  post,  at  [21–22].    We 
have already explained why a dispute about the scope of an exchange’s duty to 
operate  a  fair  and  orderly  market  is  fundamental  to  the  development  of  a 
uniform body of federal securities regulation and, thus, important to the federal 
system as a whole.  See supra note 9 and accompanying text.  The fact that UBS 
charges  NASDAQ  with  a  failure  of  that  duty  in  connection  with  such  a  large 
public offering only confirms that the question here is important “to the federal 
system as a whole,” the standard for substantiality set forth in Gunn v. Minton, 
133 S. Ct. at 1066. 
                                               40 
 
Grable  &  Sons  Metal  Prods.,  Inc.  v.  Darue  Eng’g  &  Mfg.,  545  U.S.  at  315–16 

(approving exercise of federal jurisdiction over state claims where validity of IRS 

action was central to dispute); Smith v. Kansas City Title & Trust Co., 255 U.S. at 

201  (identifying  federal  jurisdiction  over  state  law  claim  that  required  decision 

on  constitutional  validity  of  federal  bond  issuance).    Nevertheless,  where,  as 

here, UBS’s state law claims already present a substantial dispute of federal law 

insofar as they charge NASDAQ with violating its Exchange Act duty to provide 

a fair and orderly market for the Facebook IPO, the fact that UBS attributes that 

violation  to  NASDAQ’s  malfeasance  in  performing  quasi‐governmental  powers 

conferred on it by the Exchange Act reinforces our substantiality conclusion. 

       Further,  characteristics  that  in  some  cases  have  signaled  against 

substantiality—e.g., the retrospective nature of a claim, the propriety of resolving 

the federal dispute in a state forum, and the absence of a federal remedy—do not 

support  that  conclusion  here.    See  Gunn  v.  Minton,  133  S.  Ct.  at  1066–67 

(referencing retrospective nature of claim and state’s ability to resolve dispute at 

issue  without  threatening  uniformity  of  federal  law  as  factors  that  might  signal 

lack  of  substantiality);  Merrell  Dow  Pharms.  Inc.  v.  Thompson,  478  U.S.  at  814 

(construing  Congress’s  decision  not  to  provide  federal  remedy  for  violation  of 



                                            41 
 
federal  law  as  tantamount  to  conclusion  that  presence  of  claimed  violation  in 

state  cause  of  action  is  insufficiently  substantial  to  confer  federal  question 

jurisdiction).    To  the  contrary,  resolution  of  the  disputed  federal  law  issue  here 

would  likely  have  far‐reaching  prospective  consequences  for  the  operation  of 

national  securities  exchanges,  particularly  in  conducting  IPOs.    Further,  as 

discussed  in  the  next  section  addressing  the  federal‐state  balance  prong  of  the 

Gunn‐Grable test, see infra Part II.A.3, Congress has attempted to place disputes 

alleging  violations  of  federal  securities  law  obligations  exclusively  in  a  federal 

forum.    Finally,  since  Merrell  Dow  Pharmaceuticals  Inc.  v.  Thompson,  the 

Supreme  Court  has  clarified  that  the  absence  of  a  federal  cause  of  action  is  a 

factor  relevant  to,  but  not  dispositive  of,  the  question  of  whether  a  federal  law 

dispute  raised  by  a  state  law  claim  can  properly  be  deemed  substantial.    See 

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. at 310, 318. 

       In  short,  UBS  cannot  urge  that  Barbara  or  any  other  case  establishes  a 

categorical rule for assessing substantiality because the Supreme Court has ruled 

that the concept is not susceptible to bright‐line analysis.  Rather, substantiality 

must be determined based on a careful, case‐by‐case judgment.  See id. at 317–18; 

see  also  Gully  v.  First  Nat’l  Bank  in  Meridian,  299  U.S.  109,  117–18  (1936) 



                                             42 
 
(Cardozo,  J.)  (observing  that  substantiality  assessment  requires  “something  of 

that  common‐sense  accommodation  of  judgment  to  kaleidoscopic  situations 

which  characterizes  the  law  in  its  treatment  of  problems  of  causation”);  accord 

Greenblatt  v.  Delta  Plumbing  &  Heating  Corp.,  68  F.3d  561,  570  (2d  Cir.  1996) 

(referencing  need  for  court  to  make  “principled,  pragmatic  distinctions”  in 

assessing substantiality (internal quotations omitted)).   

       Because the category of cases admitting federal jurisdiction over state law 

claims  is  “special  and  small,”  Gunn  v.  Minton,  133  S.  Ct.  at  1064,  it  is  to  be 

expected  that,  after  such  careful,  case‐specific  consideration,  most  federal  law 

questions  raised  in  connection  with  state  law  claims  will  not  be  deemed 

substantial, see id. at 1064–65; Greenblatt v. Delta Plumbing & Heating Corp., 68 

F.3d  at  570–71;  Gully  v.  First  Nat’l  Bank  in  Meridian,  299  U.S.  at  118.    But  the 

federal law dispute in this case—whether NASDAQ violated its duty to provide 

a fair and orderly market for the Facebook IPO—is of a different sort.13   


                                              
13  Judge  Straub  predicts  that  exercising  federal  jurisdiction  here  will  lead  to  a 
“horde” of increased litigation, trying to sweep into federal court every state law 
claim  that  turns  on  the  interpretation  of  a  stock  exchange  rule,  including 
countless  arbitration  proceedings  before  the  Financial  Industry  Regulatory 
Authority  (“FINRA”).    See  Dissenting  Op,  post  Part  III.B.    This  concern  is 
unwarranted.    Few,  if  any,  such  cases  are  likely  to  present  issues  of  such 
importance to the federal system of securities regulation as the alleged wholesale 
                                               43 
 
           As  already  explained,  that  duty  is  not  simply  coincidental  to  UBS’s  state 

law  claims;  it  is  the  duty  on  which  the  claims  rest.    Thus,  this  case  is  not  at  all 

akin  to  Gunn  in  which  the  Supreme  Court  ruled  that  a  federal  patent  law 

question  arising  in  the  context  of  a  state  malpractice  action  was  not  sufficiently 

substantial to support federal jurisdiction over the malpractice action.  See 133 S. 

Ct. at 1066–68.  Not only was the patent question in Gunn derivative rather than 

direct; it was also merely “hypothetical” because of the backward looking nature 

of  the  claim.    See  id.  at  1066  (noting  that  state  court  would,  at  most,  consider 

what  would  have  happened  in  prior  federal  proceeding  if  argument  had  been 

made).    There  is  nothing  indirect  or  hypothetical  in  UBS’s  claim  that  NASDAQ 

failed in its “primary” duty to provide a fair and orderly market for the Facebook 

IPO.  Moreover, the strong federal interest in an exchange’s performance of that 

duty is evident from the Exchange Act’s specific identification of fair and orderly 

markets as an animating object of that legislation, see 15 U.S.C. § 78k‐1(a)(1)(C), 

and  from  its  provision  conditioning  national  exchange  registration  on  a 

demonstration of (and subsequent compliance with) internal rules that promote 

fair  and  orderly  markets,  see  id.  §§  78s(g)(1),  78u(d)  (f),  78s(h)(1)  (4);  see  also 

                                                                                                                                                  
failure  charged  here  of  a  stock  exchange’s  Exchange  Act  duty  to  provide  a  fair 
and orderly market for a major IPO. 
                                                                      44 
 
D’Alessio v. N.Y. Stock Exch., Inc., 258 F.3d at 100 (stating that issues requiring 

interpretation and application of federal securities laws and related statutory and 

regulatory  requirements  are  “areas  of  undisputed  strong  federal  interest”); 

Friedlander  v.  Troutman,  Sanders,  Lockerman  &  Ashmore,  788  F.2d  1500,  1504 

(11th  Cir.  1986)  (“The  comprehensive  scheme  of  statutes  and  regulations 

designed  to  police  the  securities  industry  is  indicative  of  a  strong  federal 

interest.”).  The SEC has recognized that the need for fair and orderly markets is 

greatest when a stock offering is being made to the investing public.  NASDAQ’s 

alleged  violation  of  its  duty  to  provide  a  fair  and  orderly  market  arises  in  just 

that  context,  indeed,  in  connection  with  one  of  the  largest  public  offerings  of 

securities in the nation’s history.  Such circumstances compel the conclusion that 

UBS’s  state  law  claims  raise  substantial,  disputed  federal  issues—issues 

important to the federal system as a whole. 

              3.     Federal‐State Balance 

       The final Gunn‐Grable factor “is concerned with the appropriate ‘balance 

of federal and state judicial responsibilities.’” Gunn v. Minton, 133 S. Ct. at 1068 

(quoting  Grable  &  Sons  Metal  Prods.,  Inc.  v.  Darue  Eng’g  &  Mfg.,  545  U.S.  at 

314).    Here,  this  factor  strongly  supports  federal  jurisdiction.    Far  from 



                                              45 
 
threatening  the  federal‐state  balance  envisioned  by  Congress  in  this  area,  the 

exercise  of  federal  jurisdiction  here  comports  with  Congress’s  expressed 

preference  for  alleged  violations  of  the  Exchange  Act,  and  of  rules  and 

regulations  promulgated  thereunder,  to  be  litigated  in  a  federal  forum.    See  15 

U.S.C.  §  78aa(a)  (providing  federal  courts  with  “exclusive  jurisdiction  of 

violations of  [Exchange  Act]  or  the  rules  and  regulations  thereunder,  and  of  all 

suits in equity and actions at law brought to enforce any liability or duty created 

by [Exchange Act] or the rules and regulations thereunder”). 

       Indeed, among our sister circuits, the Fifth and Ninth have concluded that 

certain disputes involving state law claims against SROs confer exclusive federal 

jurisdiction under § 78aa.  See Sacks v. Dietrich, 663 F.3d 1065, 1068–69 (9th Cir. 

2011)  (concluding  that,  though  plaintiff  pleaded  only  state  law  causes  of  action 

and  did  not  name  as  defendant  SRO  or  SRO  employees,  “liability  turns  on 

interpretation  of  rules  that  are  approved  by  the  SEC  and  whose  violations  are 

subject to  exclusive federal  jurisdiction,”  citing  § 78aa);  Sparta  Surgical  Corp.  v. 

Nat’l  Ass’n  of  Sec.  Dealers,  Inc.,  159  F.3d 1209,  1211–12  (9th  Cir.  1998)  (holding 

that  “although  [plaintiff’s]  theories  are  posited  as  state  law  claims,  they  are 

founded  on  the  defendants’  conduct  in  suspending  trading  and  de‐listing  the 



                                             46 
 
offering, the propriety of which must be exclusively determined by federal law” 

and  therefore  §  78aa  provided  for  exclusive  jurisdiction  in  federal  court); 

Hawkins v. Nat’l Ass’n of Sec. Dealers, Inc., 149 F.3d 330, 331–32 (5th Cir. 1998) 

(concluding  that  plaintiff’s  claims  against  SRO  of  breach  of  duty,  conspiracy  to 

deny  relief,  and  failure  to  supervise,  “though  carefully  articulated  in  terms  of 

state  law,  are  actions  at  law  seeking  to  enforce  liabilities  or  duties  created  by 

federal  securities  laws  which  are  governed  exclusively  by  federal  courts 

pursuant to 15 U.S.C. § 78aa”).  

       In  Barbara,  we  declined  to  adopt  such  a  broad  reading  of  §  78aa.    See  99 

F.3d  at  55  (holding  that  federal  jurisdiction  over  state  claims  could  not  be 

premised on § 78aa because that statute refers to claims created by the Exchange 

Act and rules promulgated thereunder, not to claims created by state law).  See 

also  Karsner  v.  Lothian,  532  F.3d  876,  887–88  (D.C.  Cir.  2008)  (concluding  that 

SEC approval  of  National Association  of  Securities  Dealers  (“NASD”)  rules did 

not bring all rules questions within § 78aa grant of exclusive federal jurisdiction); 

Ford v. Hamilton Investments, Inc., 29 F.3d 255, 258–59 (6th Cir. 1994) (holding 

that  dispute about  arbitration compliance  with  NASD  rules  did  not  give rise to 

federal question jurisdiction based on SEC approval of rules, particularly where 



                                             47 
 
claim  did  not  allege  violation  of  securities  laws  or  seek  to  enforce  any  duty 

created by such laws).  We need not revisit that conclusion here.  At this step of 

the  Gunn‐Grable  test—which  post‐dates  Barbara—it  suffices  for  us  to  identify 

the jurisdiction grant of § 78aa as a signal that we will not upset the appropriate 

balance  of  federal  and  state  judicial  responsibilities  by  exercising  federal 

jurisdiction  in  this  case,  where  state  claims  necessarily  raise  a  disputed  issue 

about NASDAQ’s compliance with its Exchange Act duty to have provided a fair 

and orderly market for the Facebook IPO.  See D’Alessio v. N.Y. Stock Exch., Inc., 

258  F.3d  at  104  (noting  that  exclusive  jurisdiction  grant  of  §  78aa  signals 

recognition  of  strong  federal  interest  in  regulation  of  securities  industry  and 

exchanges).  Indeed, that conclusion is only reinforced where, as here, a party’s 

efforts  to  have  that  federal  law  duty  assessed  by  reference  to  state  law 

principles—e.g.,  good  faith,  fair  dealing,  negligence—could  undermine 

Congress’s expectations for uniformity in an exchange’s performance of specified 

Exchange Act duties.  Cf. Gunn v. Minton 133 S. Ct. at 1067 (observing that state 

court’s hypothetical assessment of how patent issue might have been resolved in 

prior  federal  proceeding  did  not  upset  federal‐state  balance  favoring  uniform 




                                            48 
 
body of patent law because it would result neither in a binding ruling of federal 

law nor a conflicting ruling of state law). 

       In  sum,  upon  conducting  the  analysis  prescribed  by  Gunn‐Grable,  we 

conclude  that  UBS’s  state  claims  against  NASDAQ  necessarily  raise  disputed 

issues of federal law of significant interest to the federal system as a whole, and 

that  the  adjudication  of  state  claims  presenting  such  disputes  in  the  federal 

courts would not disrupt any federal‐state balance envisioned by Congress.  See 

Grable  &  Sons  Metal  Prods.,  Inc.  v.  Darue  Eng’g  &  Mfg.,  545  U.S.  at  314–15.  

Accordingly,  we  conclude  that  the  district  court  correctly  exercised  federal 

jurisdiction here. 

       B.     Arbitrability 

              1.      Who Decides Arbitrability 

       UBS contends that, even if the district court properly exercised jurisdiction 

in this case, it erred in concluding that it, rather than an arbitrator, should decide 

whether UBS’s claims are subject to arbitration.  See NASDAQ OMX Grp., Inc. v. 

UBS  Sec.  LLC,  957  F.  Supp.  2d  at  403–05.    We  review  this  issue  de  novo,  see 

Contec v. Remote Solution Co., 398 F.3d 205, 208 (2d Cir. 2005), and we conclude 




                                            49 
 
that the district court correctly identified arbitrability as a question for the court 

to decide in this case. 

      The law generally treats arbitrability as an issue for judicial determination 

“unless  the  parties  clearly  and  unmistakably  provide  otherwise.”    Howsam  v. 

Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (internal quotation marks and 

brackets  omitted);  accord  VRG  Linhas  Aereas  S.A.  v.  MatlinPatterson  Global 

Opportunities  Partners  II  L.P.,  717  F.3d  322,  325–26  (2d  Cir.  2013).    UBS  and 

NASDAQ  made  no  such  alternative  provision  here.    Rather,  their  Services 

Agreement is silent as to who should decide arbitrability. 

      We  have  found  the  “clear  and  unmistakable”  provision  satisfied  where  a 

broad arbitration clause expressly commits all disputes to arbitration, concluding 

that  all  disputes  necessarily  includes  disputes  as  to  arbitrability.    See 

PayneWebber Inc. v. Bybyk, 81 F.3d 1193, 1199 (2d Cir. 1996).  But we have not 

reached  the  same  conclusion  where  a  broad  arbitration  clause  is  subject  to  a 

qualifying provision that at least arguably covers the present dispute.  See Katz 

v.  Feinberg,  290  F.3d  95,  97  (2d  Cir.  2002).    In  such  circumstances,  we  have 

identified ambiguity as to the parties’ intent to have questions of arbitrability—

which would include whether a dispute falls within or outside the scope of the 



                                           50 
 
qualifier—decided by an arbitrator.  See id.  Here, the broad arbitration clause in 

the  parties’  Services  Agreement  is  subject  to  qualification:    “Except  as  may  be 

provided in the NASDAQ OMX Requirements, all claims, disputes, controversies 

and other matters in question between the Parties to this Agreement . . . shall be 

settled  by  final  and  binding  arbitration.”    Services  Agreement,  §  18.A,  A.  139 

(emphasis  added).    As  explained  in  the  next  section  of  this  opinion,  one  of  the 

provisions  of  the  NASDAQ  OMX  Requirements  at  least  arguably  immunizes 

NASDAQ from liability for the type of claim asserted by UBS, making it far from 

“clear  and  unmistakable”  that  the  Services  Agreement  provides  UBS  with  an 

arbitrable claim.  Thus, we cannot conclude that UBS and NASDAQ clearly and 

unmistakably committed questions of arbitrability to an arbitrator rather than the 

court. 

       In  urging  otherwise,  UBS  submits  that  the  Services  Agreement’s  quoted 

carve‐out provision is irrelevant because NASDAQ never adopted the referenced 

limiting requirements.  This misapprehends the relevant standard.  The Services 

Agreement need not clearly remove the question of arbitrability from arbitration 

in order for that question to be one for judicial determination.  Rather, UBS must 

point  to  a  clear  and  unmistakable  expression  of  the  parties’  intent  to  submit 



                                             51 
 
arbitrability disputes to arbitration.  See Howsam v. Dean Witter Reynolds, Inc., 

537 U.S. at 83.  UBS cannot carry that burden by pointing to a broad arbitration 

clause that the parties subjected to a carve‐out provision. 

       UBS  nevertheless  maintains  that  any  ambiguity  as  to  the  parties’  intent 

respecting  resolution  of  questions  of  arbitrability  is  eliminated  by  the  Services 

Agreement’s  incorporation  of  AAA  rules,  which  provide  for  arbitrability  to  be 

decided  by  the  arbitrator.    See  Services  Agreement,  §  18.B,  A.  139  (“Except  as 

otherwise  provided  herein  or  by  agreement  of  the  Parties,  any  arbitration 

proceeding  shall  be  conducted  in  accordance  with  the  Commercial  Arbitration 

Rules of the American Arbitration Association or in accordance with such other 

rules  and  procedures  as  are  agreed  to  by  the  parties.”);  AAA  Commercial 

Arbitration  Rules  &  Mediation  Procedures,  R‐7  (Oct.  1,  2013)  (“The  arbitrator 

shall  have  the  power  to  rule  on  his  or  her  own  jurisdiction,  including  any 

objections  with  respect  to  the  existence,  scope,  or  validity  of  the  arbitration 

agreement or to the arbitrability of any claim or counterclaim.”). 

       In  fact,  the  Services  Agreement  does  not  clearly  and  unmistakably  direct 

that  questions  of  arbitrability  be  decided  by  AAA  rules;  rather,  it  provides  for 

AAA rules to apply to such arbitrations as may arise under the Agreement.  As 



                                            52 
 
noted,  Section  18.A  of  the  Services  Agreement  carves  out  certain  issues  from 

arbitration,  a  circumstance  that  thus  delays  application  of  AAA  rules  until  a 

decision  is  made  as  to  whether  a  question  does  or  does  not  fall  within  the 

intended  scope  of  arbitration,  in  short,  until  arbitrability  is  decided.    Thus,  this 

case is not akin to those in which we have construed the incorporation of AAA 

rules into an agreement with a broad arbitration clause to signal the parties’ clear 

and unmistakable intent to submit arbitrability disputes to arbitration.  See, e.g., 

Contec Corp v. Remote Solution Co., 398 F.3d at 208; cf. Zachariou v. Manios, 68 

A.D.3d  539,  539,  891  N.Y.S.2d  54,  55  (1st  Dep’t  2009)  (holding  that  reference  to 

AAA rules in conjunction with narrow arbitration provision does not constitute 

clear and unmistakable evidence of intent to have arbitrator decide arbitrability). 

       Accordingly, we conclude that the district court correctly determined that 

it  should  resolve  the  arbitrability  of  UBS’s  claims  rather  than  commit  that 

question to an arbitrator. 

       C.     Arbitrability of UBS’s Claims 

       Insofar as UBS challenges the district court’s determination that its claims 

against  NASDAQ  are  not  arbitrable,  our  review  is  de  novo.    See  Specht  v. 

Netscape  Commc’ns  Corp.,  306  F.3d  17,  26  (2d  Cir.  2002).    Two  questions  are 



                                              53 
 
relevant to determining arbitrability:  “(1) whether the parties have entered into a 

valid  agreement  to  arbitrate,  and,  if  so,  (2)  whether  the  dispute  at  issue  comes 

within the scope of the arbitration agreement.”  In re Am. Express Fin. Advisors 

Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011).  Neither UBS nor NASDAQ disputes 

the  validity  of  their  agreement  to  arbitrate;  thus,  the  sole  issue  on  appeal  is 

whether that agreement reaches UBS’s claims. 

       In  deciding  that  question,  we  are  mindful  that  federal  and  state  policies 

favoring  arbitration,  see  CompuCredit  Corp.  v.  Greenwood,  132  S.  Ct.  665,  669 

(2012); Sutherland v. Ernst & Young LLP, 726 F.3d 290, 295 (2d Cir. 2013); Matter 

of  Brady  v.  Williams  Capital  Grp.,  L.P.,  14  N.Y.3d  459,  468,  902  N.Y.S.2d  1,  6 

(2010) (noting “strong state policy favoring arbitration agreements”), give rise to 

an  “important  presumption[]”  that  “any  doubts  concerning  the  scope  of 

arbitrable issues be resolved in favor of arbitration,” Telenor Mobile Commc’ns 

AS  v.  Storm  LLC,  584  F.3d  396,  406  (2d  Cir.  2009)  (internal  quotation  marks 

omitted).    At  the  same  time,  however,  we  recognize  the  “overarching  principle 

that  arbitration  is  a  matter  of  contract,”  American  Express  Co.  v.  Italian  Colors 

Rest., 133 S. Ct. 2304, 2309 (2013), and that “it is the language of the contract that 

defines the scope of disputes subject to arbitration,” EEOC v. Waffle House, Inc., 



                                             54 
 
534 U.S. 279, 289 (2002).  Thus, parties may be compelled to arbitrate disputes—

“but  only  those  disputes”—that  they  have  contracted  to  submit  to  arbitration.  

First  Options  of  Chi.,  Inc.  v.  Kaplan,  514  U.S.  938,  943  (1995);  see  Stolt‐Nielsen 

S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684 (2010) (observing that “courts 

and arbitrators must not lose sight of the purpose of the exercise: to give effect to 

the intent of the parties”); Bell v. Cendant Corp., 293 F.3d 563, 566 (2d Cir. 2002) 

(“[A]rbitration is a creature of contract, and a person may only be compelled to 

arbitrate a dispute to the extent that he has agreed to do so.”); Matter of Salvano 

v.  Merrill  Lynch,  Pierce,  Fenner  &  Smith,  85  N.Y.2d  173,  182,  623  N.Y.S.2d  790, 

794 (1995) (holding with respect to contractual agreement regarding arbitration, 

that court’s role is “limited to interpretation and enforcement of the terms agreed 

to by the parties”). 

       In this case, the Services Agreement states the parties’ intent to submit all 

disputes  to  arbitration  “except  as  provided  in  the  NASDAQ  OMX 

Requirements.”    Services  Agreement,  §  18.A,  A.  139.    The  Agreement  defines 

“NASDAQ  OMX  Requirements”  to  include  NASDAQ  rules  and  rule 

interpretations.  See id. § 1.A., A. 122–23.   




                                              55 
 
      The NASDAQ rule pertinent here is Rule 4626, which generally precludes 

NASDAQ  members  from  seeking  compensation  for  losses  attributable  to  the 

exchange’s handling of securities transactions: 

       Except  as  provided  for  in  paragraph  (b)  below,  Nasdaq  and  its 
       affiliates shall not be liable for any losses, damages, or other claims 
       arising  out  of  the  Nasdaq  Market  Center  or  its  use.    Any  losses, 
       damages, or other claims, related to a failure of the Nasdaq Market 
       Center  to  deliver,  display,  transmit,  execute,  compare,  submit  for 
       clearance  and  settlement,  adjust,  retain  priority  for,  or  otherwise 
       correctly  process  an  order,  Quote/Order,  message,  or  other  data 
       entered  into,  or  created  by,  the  Nasdaq  Market  Center  shall  be 
       absorbed  by  the  member,  or  the  member  sponsoring  the  customer, 
       that entered the order, Quote/Order, message, or other data into the 
       Nasdaq Market Center. 
        
Rule  4626(a).    Because  the  parties  subjected  their  otherwise  broad  arbitration 

agreement to the limitations imposed by NASDAQ rules, we conclude that there 

could not have been any intent to arbitrate claims precluded by Rule 4626(a). 

      UBS  disputes  that  its  claims  against  NASDAQ  fall  within  the  preclusive 

language of Rule 4626(a).  The argument is defeated by the plain language of the 

rule,  which  reaches  “any  losses,  damages,  or  other  claims  arising  out  of  the 

Nasdaq  Market Center  or  its  use,”  except  as  provided  in  subparagraph  (b).    As 

earlier noted, all of UBS’s claims allegedly derive from its use of the purportedly 

malfunctioning  Nasdaq  Market  Center  to  participate  in  the  Facebook  IPO.  



                                           56 
 
Moreover, UBS claims that as a result of NASDAQ’s market failures, NASDAQ 

did not correctly process UBS’s Facebook orders in that it did not provide timely 

notice  of  confirmation.    Rule  4626(a)  specifically  identifies  losses  attributable  to 

NASDAQ’s  failure  “correctly  [to]  process  an  order”  as  ones  that  must  be 

“absorbed” by the exchange member.  Thus, we conclude that UBS’s claims fall 

within Rule 4626(a).14 

       UBS  nevertheless  argues  that  because  Rule  4626  does  not  explicitly 

preclude  arbitration,  a  court  cannot  conclude  that  the  parties  did  not  intend  to 

arbitrate  UBS’s  claims.    UBS  cites  no  authority  for  the  proposition  that  an 


                                              
14 UBS argues that arbitration of its gross negligence claims cannot be precluded 

by Rule 4626(a) because New York does not permit a party to insulate itself from 
gross negligence by contract.  See Abacus Fed. Sav. Bank v. ADT Sec. Servs., Inc., 
18  N.Y.3d  675,  683,  944  N.Y.S.2d  443,  446  (2012).    UBS  points  to  no  authority, 
however,  extending  this  policy  to  exchange  rules  promulgated  with  SEC 
approval pursuant to  federal  law.   As  we  observed  in  Part  II.A.2.b,  supra,  such 
rules  may  be  contractual  in  nature,  but  they  differ  significantly  from  general 
private  party  contracts  in  that  exchanges  and  their  members  are  not  free  to 
contract out of or around SEC‐approved rule requirements or limitations.  See 15 
U.S.C.  §  78cc(a).    Indeed,  the  Services  Agreement  between  NASDAQ  and  UBS 
gives  effect  to  this  federal  statutory  requirement  by  expressly  stating  that 
NASDAQ  rules  take  precedence  over  Agreement  provisions  in  establishing  the 
parties’ obligations.  See Services Agreement § 17, A. 138.  Thus, there is no basis 
in  law  to  conclude  that  the  broad  language  of  Rule  4626(a)  does  not  apply  to 
gross negligence claims, much less that the parties did—or could have—reached 
a  meeting  of  the  minds  to  that  effect  when  they  agreed  that  their  arbitration 
obligations would be limited by NASDAQ rules. 
                                               57 
 
affirmative rejection of arbitration is required to demonstrate a lack of intent to 

arbitrate.    In  any  event,  such  a  requirement  is  particularly  unwarranted  here 

where  the  agreed  limit  on  arbitration  is  a  rule  that  precludes  not  simply 

arbitration of a claim, but the claim itself.  In such circumstances, the question of 

arbitrability depends on whether the challenged claims do or do not fall within 

the limiting rule’s preclusion.  UBS’s claims fall within the preclusive language of 

Rule 4626(a) and, thus, are not arbitrable. 

       That conclusion finds further support in the single Rule 4626(b) exception 

relevant here:  subsection (b)(3), a provision specifically addressed to Facebook‐

IPO  losses.    Proposed  by  NASDAQ  and  approved  by  the  SEC  in  March  2013, 

Rule  4626(b)(3)  establishes  “a  voluntary  accommodation  program”  for  certain 

member  claims  arising  from  the  Facebook  IPO.    SEC  Release  No.  34‐69216,  78 

Fed. Reg. at 19,041.  Toward that end, it provides a process for claims of injury 

resulting from “the Nasdaq Halt and Imbalance Cross Process in connection with 

the  initial  public  offering  of  Facebook,  .  .  .  including  any  delay  in  delivering  of 

confirmations of orders.”  Rule 4626(b)(3).  The new subsection prescribes, inter 

alia,  how  losses  will  be  measured,  the  requirements  for  submitting  a  claim,  the 




                                               58 
 
evaluator  of  the  claim,  the  priority  in  which  claims  will  be  paid,  and  the 

maximum total program payment—$62 million.  See Rule 4626(b)(3)(A)–(G). 

       The  need  to  amend  Rule  4626—and  to  secure  SEC  approval  for  the 

amendment—to  afford  NASDAQ  members  some  compensation  for  losses 

incurred  in  the  Facebook  IPO  reinforces  the  conclusion  that  when  UBS  and 

NASDAQ agreed to subject the arbitration clause in their Services Agreement to 

the  limitations  of  Rule  4626(a),  they  signaled  that  it  was  not  their  intent  to 

arbitrate claims precluded by that rule. 

       In  urging  otherwise,  UBS  emphasizes  that  participation  in  the  Rule 

4626(b)(3)  accommodation  program  is  voluntary  and  that  both  the  SEC  and 

NASDAQ  acknowledged  that  members  were  free  to  forego  the  program  and 

pursue  alternative  remedies.    See  SEC  Release  No.  34‐69216,  78  Fed.  Reg.  at 

19,046 (“[A] member is free to elect not to submit a claim for compensation under 

the  accommodation  program  and  choose  instead  to  pursue  other  remedies.”); 

NASDAQ  Ltr.  to  SEC,  Sept. 17,  2012, at  5,  A. 337 (“Members  that  would  prefer 

not  to  release  Nasdaq  and  instead  to  attempt  to  pursue  claims  against  it, 

notwithstanding  the  otherwise  applicable  provisions  of  Rule  4626  [and  other 

potential defenses], are obviously free to do so.”).  These statements were issued 



                                            59 
 
in  response  to  certain  concerns  raised  during  the  rule’s  public  comment  period 

about the program’s liability release requirement.  See Rule 4626(b)(3)(H).  These 

statements  do  not  identify  what  claims  members  might  alternatively  pursue, 

much  less  suggest  that  members  can  pursue  claims  foreclosed  by  Rule  4626(a) 

except as provided in a 4626(b) exception. 

       In  any  event,  our  concern  here  is  not  to  identify  what,  if  any,  alternative 

judicial  remedies  a  NASDAQ  member  might  pursue  against  that  exchange  in 

connection with the Facebook IPO.  Nor is it to discern what defenses NASDAQ 

might  raise  to  such  claims.    Our  singular  purpose  is  to  discern  the  scope  of  a 

broad  arbitration  provision  that  is  specifically  limited  by,  among  other  things, 

NASDAQ  rules.    Because  Rule  4626(a)  specifically  disallows  member  claims 

against NASDAQ for losses sustained in trading securities on that exchange, we 

conclude  that  the  parties  did  not  intend  to  submit  such  foreclosed  claims  to 

binding arbitration.  The only rule exception applicable here—Rule 4626(b)(3)—

does  not  support  a  different  conclusion.    Thus,  like  the  district  court,  we 

conclude that UBS’s claims against NASDAQ are not subject to arbitration. 




                                              60 
 
        Because  we  thus  identify  no  merit  in  any  of  UBS’s  challenges  to  the 

preliminary  injunction  entered  against  it  in  this  case,  we  hereby  affirm  that 

injunction. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.  Federal jurisdiction is properly exercised in this case because, although 

UBS’s  challenged  arbitration  demand  against  NASDAQ  asserts  only  claims 

created  by  state  law,  (a)  the  claims  necessarily  raise  actually  disputed  issues  of 

federal securities law, (b) those issues are of substantial importance to the federal 

system  as  a  whole,  and  (c)  the  exercise  of  federal  jurisdiction  in  these 

circumstances will not disrupt any federal‐state balance approved by Congress. 

        2.  The district court properly decided the question of arbitrability because 

the  parties  never  clearly  and  unmistakably  expressed  an  intent  to  submit  that 

question  to  arbitration,  and  such  an  intent  cannot  be  inferred  where,  as  here,  a 

broad  arbitration  clause  contains  a  carve‐out  provision  that,  at  least  arguably, 

covers the instant dispute. 

        3.    UBS’s  claims  against  NASDAQ  are  not  subject  to  arbitration  because 

they  fall  within  the  preclusive  language  of  NASDAQ  Rule  4626(a),  and  the 



                                             61 
 
parties  specifically  agreed  that  their  arbitration  agreement  was  subject  to 

limitations identified in, among other things, NASDAQ Rules.   

       The order of the district court preliminarily enjoining UBS from pursuing 

arbitration against NASDAQ is hereby AFFIRMED, and the case is remanded to 

the  district  court  for  such  further  proceedings  as  are  warranted  consistent  with 

this opinion. 




                                            62 
 
STRAUB, Circuit Judge, dissenting: 

      Sixteen billion dollars.  Over four hundred million shares.  

Facebook.   The high‐profile nature of this case sways the majority’s 

analysis.  It is true that the Facebook IPO was front‐page news.  But it 

simply cannot be true that every time a case involves a famous company or 

a multi‐billion dollar IPO, federal courts have jurisdiction. 

      By exercising federal question jurisdiction over state law claims that 

are premised on the internal rules of a private corporation, the Court 

extends federal court jurisdiction far beyond its permissible bounds.  The 

majority’s expansion of our jurisdiction flies in the face of the dictates of 

this Circuit and the Supreme Court urging restraint.  I therefore 

respectfully dissent. 

                                DISCUSSION 

      This case is about UBS’s state law claims against NASDAQ 

stemming from Facebook’s IPO.  The majority contends that we have 

jurisdiction because the state law claims are premised on the contention 
                                                                                   

that NASDAQ breached its Exchange Act duty to maintain a fair and 

orderly market by violating its own internal rules.  This conclusion runs 

afoul of nearly every Grable‐Gunn requirement.  There is no actually 

disputed federal issue, to the extent one exists, it is not “substantial,” and 

exercising jurisdiction disrupts the federal‐state balance approved by 

Congress.

      First, NASDAQ is a shareholder‐owned, publicly‐traded, for‐profit 

company.   It is not the SEC and its rules are not federal regulations or 

federal law.  In fact, we have explicitly held that the rules of a stock 

exchange are contractual in nature and within the province of state law.  

The only arguably federal issue present is a broad duty found in the 

Exchange Act and that duty is not actually disputed.  

      Second, UBS’s state law claims do not present a “substantial” federal 

question.  In drawing the contrary conclusion, the majority ignores or 

misapplies controlling case law from the Supreme Court and this Circuit.  

We have held that state law claims premised on violations of the rules of a 




                                       ‐2‐ 
                                                                                   

stock exchange do not give rise to a “substantial” federal issue.  The 

majority holding renders our case law incoherent. 

      Moreover, Supreme Court precedent independently forecloses the 

exercise of federal jurisdiction.   Substantial does not mean “large” or 

“significant” as the majority suggests.  Rather, it means that the issue is 

important to federal jurisprudence.  The Court has repeatedly admonished 

that federal courts may entertain this “extremely rare exception[]” only in 

cases that pose a discrete question of law as to the construction or validity 

of a federal statute or the U.S. Constitution.  See Gunn v. Minton, 133 S. Ct. 

1059, 1064 (2013).  That kind of issue is not present here. 

      Finally, exercising jurisdiction here would upset Congressional 

intent as to the balance of federal‐state responsibility.  I disagree with the 

majority that Congress’s decision to grant federal courts exclusive 

jurisdiction over Exchange Act violations suggests a similar intent to grant 

jurisdiction over stock exchange rule violations.  In fact, I believe it 

suggests the opposite. 




                                       ‐3‐ 
                                                                                

      The majority’s uncabined holding could lead to a “tremendous 

number of cases” being pulled into federal court—a possibility that should 

give us pause.  See Grable & Sons Metal Prods., Inc. v. Darue Engʹg & Mfg., 

545 U.S. 308, 318 (2005).  The majority offers no response to this concern 

other than a conclusory assertion that this shift to federal court will not 

occur. 

      For these reasons, I would reverse the decision of the District Court 

and dismiss the complaint for lack of jurisdiction. 

I.    UBS’s state law claims present no actually disputed federal issue. 

      Grable and Gunn require a federal issue to be “actually disputed.”  

The majority identifies two different, though related, issues underlying 

UBS’s claims: whether NASDAQ violated its own rules and whether 

NASDAQ violated its Exchange Act duty to maintain a fair and orderly 

market.  But NASDAQ’s rules are not federal and the Exchange Act is not 

actually in dispute. 




                                      ‐4‐ 
                                                                                  

      A.     NASDAQ’s rules are not federal. 

      The rules at issue—the rules of a stock exchange—are matters of 

state law.  We held as much in Barbara v. New York Stock Exchange, Inc., 

where we stated:  “[T]he rules of a securities exchange are contractual in 

nature, and are thus interpreted pursuant to ordinary principles of contract 

law, an area in which the federal courts have no special expertise.”  99 F.3d 

49, 54‐55 (2d Cir. 1996) (internal citation omitted).  We then reaffirmed our 

holding that stock exchange rules are contractual in DʹAlessio v. New York 

Stock Exchange, Inc., 258 F.3d 93, 101 (2d Cir. 2001).  The majority does not 

challenge or reject our holding that the rules of a stock exchange are 

creatures of state law.   

      The majority opinion strongly implies that because NASDAQ is 

subject to heavy federal regulation, its internal rules are sufficiently federal 

to sustain federal question jurisdiction.  See Opinion (“Op.”) at 23‐30.  But 

NASDAQ is a shareholder‐owned, publicly‐traded, for‐profit company.  

See What is NASDAQ? available at http://www.nasdaqomx.com/aboutus/ 




                                      ‐5‐ 
                                                                                        

company‐information/whatisnasdaq.  It is not a federal agency, nor are its 

rules federal law or federal regulations.  Indeed, the primary responsibility 

for promulgating and enforcing the rules of a stock exchange lies with the 

stock exchange itself.  See United States v. Solomon, 509 F.2d 863, 868 (2d Cir. 

1975) (quoting Silver v. New York Stock Exch., 373 U.S. 341, 352 (1963)).  The 

federal government acts only as a backstop, bolstering the “exchanges’ 

traditional process of self‐regulation.”  Id.; see also United States v. Stein, 440 

F. Supp. 2d 315, 336 (S.D.N.Y. 2006) (“The stock exchanges had rules and 

disciplinary mechanisms to enforce them even before the Securities 

Exchange Act of 1934 brought the industry under federal regulation.”). 

       Moreover, simply because an industry is subject to heavy federal 

regulation does not elevate it to the status of a government entity, nor are 

its internal rules elevated to the status of federal law.  In Desiderio v. 

National Association of Securities Dealers, Inc., we considered a case 

involving the National Association of Securities Dealers (NASD)—the 

precursor to NASDAQ—and concluded that “the fact that a business entity 




                                        ‐6‐ 
                                                                                  

is subject to extensive and detailed state regulation does not convert that 

organization’s actions into those of the state.”  191 F.3d 198, 206 (2d Cir. 

1999) (quotation marks omitted).  We noted further that a self‐regulatory 

organization, like the NASD, “is a private actor, not a state actor.  It is a 

private corporation that receives no federal or state funding.  Its creation 

was not mandated by statute, nor does the government appoint its 

members or serve on any NASD board or committee.”  Id.  We need not 

exercise this extraordinary type of federal question jurisdiction over state 

law claims that implicate only the internal rules of a private corporation in 

a regulated industry. 

      B.     The Exchange Act is not actually disputed. 

      The only arguably federal element present in these state law 

claims—the duty to maintain a fair and orderly market—is not actually in 

dispute.  Unlike in Grable (where the parties argued for competing 

interpretations of a federal statute) or Gunn (where one party argued that a 

patent law exception applied to his lease and the other party argued that it 




                                       ‐7‐ 
                                                                                     

did not), no party here disputes the existence, validity, or construction of 

this Exchange Act duty.  See Gunn, 133 S. Ct. at 1065‐66 (“The federal issue 

is also ‘actually disputed’ here—indeed, on the merits, it is the central 

point of dispute.”); Grable, 545 U.S. at 315 (“[T]he meaning of the federal 

statute is actually in dispute; it appears to be the only legal or factual issue 

contested in the case.”).  Nor does any party argue that any NASDAQ rule 

is inconsistent with the Exchange Act.   

       The majority opinion does not challenge this point.  The only 

actually disputed issues identified by the majority opinion are issues 

concerning the application of NASDAQ rules to the circumstances of the 

Facebook IPO.  See Op. at 24‐30.   Although the Exchange Act provides the 

backdrop for applying the NASDAQ rules, the Exchange Act itself is not at 

issue in this litigation.  We are therefore required to decline to exercise 

federal question jurisdiction over these state law claims.   

II.    UBS’s state law claims present no “substantial” federal issue. 

       Grable and Gunn also require the federal issue to be “substantial.”  

But this is exactly the sort of case that we and the Supreme Court have 


                                       ‐8‐ 
                                                                                   

held does not present a sufficiently “substantial” federal question.  Our 

precedent specifically forecloses the majority holding that violations of the 

rules of a stock exchange present a substantial federal issue.  The 

majority’s strained attempt to distinguish those cases is unconvincing. 

      Moreover, the majority misunderstands, and thus misapplies, the 

controlling cases from the Supreme Court.  Supreme Court precedent 

permits federal courts to exercise federal question jurisdiction absent a 

federal cause of action only when the embedded federal issue is a pure 

question of law as to the construction or validity of a federal statute or the 

U.S. Constitution.  This case presents no such issue.  To the contrary, the 

majority’s argument that a “substantial” federal issue exists where a duty 

from federal law is implicated in a state law claim has been specifically 

rejected by the Supreme Court. 

      A.     Our precedent forecloses the exercise of federal question 
             jurisdiction here.  

      Our own precedent proscribes the exercise of federal question 

jurisdiction over state law claims arising from alleged violations of the 



                                      ‐9‐ 
                                                                                  

rules of a stock exchange—even in cases where those rules implicate the 

core duties of a stock exchange.   

       Barbara v. New York Stock Exchange, Inc. is fatal to the majority’s 

holding.  In Barbara, we declined to exercise federal question jurisdiction 

over state law claims arising from alleged violations of the rules of a stock 

exchange.  The facts of Barbara are as follows:  The SEC initiated an 

investigation into alleged misconduct by Barbara, a floor clerk at the New 

York Stock Exchange (NYSE), and his employer, a securities brokerage 

firm.  99 F.3d at 51.  After the SEC filed disciplinary charges against 

Barbara, the NYSE barred Barbara from working on the floor of the NYSE 

pending a formal hearing.  Id. at 52.  Despite the eventual reversal of the 

charges against him, the NYSE Enforcement Division continued to bar 

Barbara from working on the NYSE floor, causing him to leave the 

securities industry.  Id. 

       Barbara brought numerous state law claims against the NYSE.  Id.  

Those claims, we assumed in the opinion, were contingent on proving that 




                                      ‐10‐ 
                                                                                 

the NYSE violated its own rules.  Id. at 54.  Nevertheless, we held that the 

federal issue presented was “insufficiently substantial” to generate federal 

question jurisdiction over Barbara’s state law claims.  Id. at 55.   

       UBS’s state law claims premised on NASDAQ violating its own 

rules are also insufficiently substantial.  The majority attempts to 

distinguish Barbara by arguing that (1) there is no “separate agreement 

between the parties . . . that might afford UBS rights distinct from those 

reflected in NASDAQ’s SEC‐approved rules”; (2) Barbara had no “occasion 

to consider or discuss the fact that, unlike most contracts between private 

parties, exchange rules are subject to SEC approval”; and (3) unlike 

Barbara’s claims, UBS’s claims “charge NASDAQ with violating the core 

duty of a federally registered SRO under the Exchange Act.”  See Op. at 35‐

39. 

       I am not persuaded. 




                                      ‐11‐ 
                                                                                   

             1.     The existence or absence of a separate agreement is 
                    irrelevant here. 

      The majority first argues that Barbara’s observation that stock 

exchange rules are contractual derives from a case in which “this court had 

to decide which of two agreements controlled an arbitration dispute: the 

general arbitration provision in the American Stock Exchange’s SEC‐

approved constitution or the parties’ more specific customer agreement 

pertaining to arbitration.”  Op. at 35 (citing Merrill Lynch, Pierce, Fenner & 

Smith Inc. v. Georgiadis, 903 F.2d 109 (2d Cir. 1990).  In our case, the 

majority notes, there is “no comparable separate agreement between the 

parties.”  Op. at 35. 

      I do not understand how this is relevant.  The salient conclusion in 

Merrill Lynch is that we “view[ed] both agreements as contractual.”  Op. at 

35.  The presence of the second agreement is irrelevant to the conclusion 

that the SEC‐approved constitution is contractual in nature.  Moreover, in 

Barbara, there was no “comparable separate agreement” and yet we had no 

trouble declining to exercise federal jurisdiction.  Barbara’s conclusion that 



                                      ‐12‐ 
                                                                                 

stock exchange rules are contractual is not the only significant aspect of the 

decision.  Its holding is also important, and Barbara held that federal 

jurisdiction does not extend to state law claims premised on the violation 

of a stock exchange rule.  Those are just the kind of claims that are before 

us today. 

             2.     Barbara explicitly considered the role of the SEC. 

      Far from having no “occasion to consider or discuss the fact that, 

unlike most contracts between private parties, exchange rules are subject 

to SEC approval,” Op. at 36, the Barbara court explicitly acknowledged that 

the rules of a stock exchange “are subject to SEC approval,” and that “the 

[Exchange] Act requires that these disciplinary proceedings be conducted 

in compliance both with the Act and with the Exchange’s rules and 

regulations.”  Id. at 51.  We noted further that “[n]otice of any final 

disciplinary sanction imposed by the Exchange must be provided to the 

SEC, and the imposition of a sanction is subject to review by the SEC on its 

own motion or at the instance of an aggrieved party.”  Id. (citing 15 U.S.C. 

§§ 78s(d)(1)‐(2)).  It is therefore inaccurate to read Barbara as failing to 

                                       ‐13‐ 
                                                                                                

consider the role of the SEC in approving and enforcing stock exchange 

rules. 

                      3.         Both this case and Barbara implicate a core duty of a 
                                 stock exchange. 

           Finally, the majority’s primary argument is that “the parties’ dispute 

in Barbara did not implicate one of the most fundamental functions of a 

national securities exchange.”1  Op. at 38 (quotation marks omitted).  

Indeed, the majority characterizes the dispute in Barbara as “trifling.”  Op. 

at 36.  This contention is inaccurate.  Although the majority attempts to 

downplay the importance of the circumstances in Barbara, that case 

involved one of the most fundamental functions of a stock exchange—the 

duty to discipline stock exchange members and associated persons in 

order to protect the investing public.  Indeed, the allegations of 
                                              
1 The majority characterizes a stock exchange’s duty to provide for a fair and orderly 

public stock offering as “the” core duty of a stock exchange.  Op. at 39.  There is no basis 
for the conclusion that this duty is paramount, or even more significant than any of the 
other core functions performed by a stock exchange.  Indeed, the SEC Release cited by 
the majority identifies “the orderly initiation of secondary market trading after an IPO” 
as only “one of the” core functions of a stock exchange.  See id.; see also discussion infra at 
15‐18 (noting that the Exchange Act focuses much more particularly on the duty to 
discipline members than on any duty to administrate a public offering). 



                                                 ‐14‐ 
                                                                                

misconduct against Barbara were no mere administrative or technical 

matter.  Rather, Barbara and one of his employers—a securities brokerage 

firm—were alleged to have improperly executed trades for the clients of a 

different brokerage firm.  See Barbara Proposed Am. Compl. ¶¶ 9‐12. 

      As an employee of a brokerage firm that was a member of the New 

York Stock Exchange, Barbara was “of the class of persons whose conduct 

is regulated by the Exchange pursuant to its duties under the Exchange 

Act.”  Barbara, 99 F.3d at 54.  He was therefore disciplined—pursuant to 15 

U.S.C. § 78f(c) and (d)—as a person associated with a member of the New 

York Stock Exchange.  See Barbara, 99 F.3d at 51; see also Barbara v. New York 

Stock Exch., Inc., 94‐CV‐1088 (ARR), 1995 WL 221487, at *5 (E.D.N.Y. Mar. 

30, 1995) (noting that the disciplinary actions taken against Barbara were 

“clearly authorized by the Securities Exchange Act and by Exchange Rules 

35 and 308”) (citing 15 U.S.C. § 78f(c) and (d)).   

      The discipline of national securities exchange members and persons 

associated with members is a core function of an exchange and is 




                                      ‐15‐ 
                                                                                                

specifically provided for in the Exchange Act.  See, e.g., 15 U.S.C. § 78f(c) 

and (d).  The purpose of such discipline is to protect investors and 

maintain an orderly market.  For example, the Exchange Act provides that 

a national securities exchange may bar or condition the association of a 

natural person with a member if that person has engaged “in acts or 

practices inconsistent with just and equitable principles of trade.”  15 

U.S.C. § 78f(c)(3)(B)(ii).  And an exchange may summarily “limit or 

prohibit any person with respect to access to services offered by the 

exchange” if the exchange determines that “such person cannot be 

permitted to continue to have such access with safety to investors, 

creditors, members, or the exchange.”2  15 U.S.C. § 78f(d)(3).    

           The discipline of members and associated persons is grounded in 

the duty of a stock exchange to “prevent fraudulent and manipulative acts 


                                              
2 It appears that the exchange summarily suspended Barbara pursuant to 15 U.S.C. § 

78f(c)(3), and an “Acceptability Committee” later determined that Barbara should have 
been given a disciplinary hearing pursuant to 15 U.S.C. § 78f(c)(1)‐(2).  See Barbara, 1995 
WL 221487, at *1, 5 (noting that the stock exchange did not misuse its “Acceptability 
Hearing and summary suspension procedures”). 



                                                 ‐16‐ 
                                                                                    

and practices, to promote just and equitable principles of trade . . . [and] to 

protect investors and the public interest.”  15 U.S.C. § 78f(b)(5).  Therefore, 

the provisions governing member discipline are equally grounded in the 

overarching duty to maintain a “fair and orderly market.”  15 U.S.C. § 78k‐

1(a)(1)(C).   

       Indeed, under the majority’s reasoning, Barbara is a stronger case for 

exercising federal jurisdiction than the one before us.  Whereas 15 U.S.C. 

§ 78f—the Exchange Act provision governing national securities 

exchanges—is silent on any duty specifically concerning the 

administration of a public offering, the provision specifically and 

repeatedly provides for the discipline of exchange members and the 

barring of broker‐dealers from membership.  See 15 U.S.C. § 78f(c) and (d).   

       Of the eight requirements that must be satisfied before a securities 

exchange can be registered, two concern member discipline.  See 15 U.S.C. 

§ 78f(b)(6) and (7).  Before the SEC will register a national securities 

exchange, it must determine that “[t]he rules of the exchange provide that 




                                      ‐17‐ 
                                                                                 

. . . members and persons associated with its members shall be 

appropriately disciplined for violation of the provisions of this chapter, the 

rules or regulations thereunder, or the rules of the exchange, by expulsion, 

suspension, limitation of activities, functions, and operations, fine, censure, 

being suspended or barred from being associated with a member, or any 

other fitting sanction.”  See 15 U.S.C. § 78f(b)(6); see also 15 U.S.C. 

§ 78f(b)(7) (providing that the SEC will register a national securities 

exchange only if it first determines that the rules of the exchange provide 

for a fair procedure for disciplining members).   

      Thus, while the duty to administrate a fair public offering is 

certainly important, the Exchange Act does not indicate that such a duty is 

any more important than the general duty of a securities exchange to 

administrate day‐to‐day securities trading.  And the Exchange Act itself 

places far more specific emphasis on the duty of a securities exchange to 

discipline members for unethical or illegal conduct. 




                                       ‐18‐ 
                                                                                  

      There is therefore no distinction between this case and Barbara.  Both 

involve state law claims premised upon possible violations of stock 

exchange rules and both involve rules governing a core function of the 

stock exchange as set forth in the Exchange Act.  The duty to properly 

manage an IPO and the duty to discipline members and associated persons 

are both “critical, federally mandated” duties.  See Op. at 40.  But we have 

held that stock exchange rules implicating such duties are insufficient by 

themselves to generate federal question jurisdiction. 

      4.  D’Alessio v. New York Stock Exchange does not support the 
          majority’s position. 
       
      Nothing in DʹAlessio v. New York Stock Exchange, Inc., 258 F.3d 93 (2d 

Cir. 2001) changes our conclusion in Barbara that the rules of a stock 

exchange alone are insufficient to exercise federal jurisdiction.  Indeed, in 

D’Alessio we reiterated that the internal rules of a stock exchange should be 

examined “in accordance with well settled principles of contract 

interpretation—a task uniquely within the province of state law.”  258 F.3d 

at 101.   We did not distinguish Barbara from D’Alessio on the ground that 


                                     ‐19‐ 
                                                                                     

some stock exchange rules give rise to federal question jurisdiction and 

others do not.  We distinguished Barbara on the ground that D’Alessio 

alleged more than the violation of stock exchange rules.  He alleged that the 

stock exchange violated the federal securities laws themselves.  See id. (“In 

contrast, here, the federal interest is more substantial because D’Alessio’s 

complaint does not simply challenge the propriety of disciplinary 

proceedings conducted by the NYSE. . . . Rather, an examination of the 

allegations contained in the complaint establishes that D’Alessio’s suit is 

rooted in violations of federal law . . . .”).  No such allegation is made here. 

      Thus, under Barbara, the federal issue is not substantial. 

      B.     Supreme Court precedent independently forecloses the 
             exercise of federal question jurisdiction over UBS’s state law 
             claims. 

      Even without considering Barbara, I would reach the same 

conclusion.  The majority opinion misunderstands the meaning of 

“substantial” in the Grable‐Gunn context.  “Substantial” means, not 

necessarily “large” or “significant,” but important to federal jurisprudence, 

i.e., the collective body of federal case law.  Grable‐Gunn jurisdiction must 

                                      ‐20‐ 
                                                                                   

therefore be exercised only over state law claims that implicate a federal 

issue that is a pure question of law concerning the validity or construction 

of a federal statute or the U.S. Constitution. 

      Supreme Court precedent also holds that state law claims 

incorporating a standard “derive[d] directly from federal law,” see Op. at 

23, as here, are insufficiently substantial to generate federal question 

jurisdiction.  The majority dismisses this contrary precedent. 

             1.     Grable‐Gunn jurisdiction can be exercised only over 
                    state law claims that turn on the construction of a 
                    federal statute or the U.S. Constitution. 

      As the majority opinion acknowledges, the exercise of federal 

question jurisdiction in the absence of a federal cause of action is extremely 

rare.  See Op. at 18‐19.  The Supreme Court has approved of the exercise of 

such jurisdiction in only four cases.  Those cases, and others where 

jurisdiction has been declined, demonstrate that “substantial” in the Gunn‐

Grable context is a term of art.  The majority opinion misinterprets 

“substantial” to mean “large” or “significant.”  See, e.g., Op. at 39 (arguing 

that this case presents a “substantial” issue because it was “in the context 

                                      ‐21‐ 
                                                                                    

of one of the largest public stock offerings in history—involving 421 

million shares valued at $16 billion”).  In this context, “substantial” means 

“important to federal jurisprudence.”   

      Supreme Court precedent generally divides issues into two 

categories.  Pure questions of law that involve the construction or validity of 

a federal statute or the U.S. Constitution may be substantial enough to 

warrant federal jurisdiction.  Each of the four cases where the Supreme 

Court approved this kind of jurisdiction shared that key and necessary 

hallmark: 

       Grable & Sons Metal Prods., Inc. v. Darue Engʹg & Mfg., 545 U.S. 
        308, 310, 315 (2005):  Federal question jurisdiction existed where 
        the meaning of a federal tax provision—specifically, what 
        constituted adequate notice pursuant to 26 U.S.C. § 6337(b)(1)—
        was in dispute.  The Court noted that “[t]he meaning of the 
        federal tax provision is an important issue of federal law that 
        sensibly belongs in a federal court” and that this issue of federal 
        law “appears to be the only legal or factual issue contested in the 
        case.”

       City of Chicago v. Intʹl Coll. of Surgeons, 522 U.S. 156, 160, 164 
        (1997):  Federal question jurisdiction existed where plaintiffs 
        claimed that a city ordinance was facially unconstitutional in 
        violation of the Fifth and Fourteenth Amendments.



                                      ‐22‐ 
                                                                                   

       Smith v. Kansas City Title & Trust Co., 255 U.S. 180, 201 (1921):  
        Federal question jurisdiction existed because the “decision 
        depends upon the determination” of “the constitutional validity 
        of an act of Congress which is directly drawn in question”—
        specifically, whether Congress had acted unconstitutionally in 
        issuing certain bonds.

       Hopkins v. Walker, 244 U.S. 486, 488‐89 (1917):  Federal question 
        jurisdiction existed where “the determination of the plaintiffs’ 
        rights requires a construction of the [federal] mining laws under 
        which the proceedings resulting in the patent were had, and a 
        decision of what, according to those laws, passed by the patent, 
        and what, if anything, was excepted and remained open to 
        location.”

      In contrast, the Court has explicitly and repeatedly admonished that 

federal courts should not exercise federal question jurisdiction over state 

law claims if the federal issue is not a pure question of law, but is “fact‐

bound and situation‐specific.“ Gunn, 133 S. Ct. at 1068 (“Such fact‐bound 

and situation‐specific effects are not sufficient to establish federal arising 

under jurisdiction.”) (quotation marks omitted).    

      For example, in Empire Healthchoice Assurance, Inc. v. McVeigh, 547 

U.S. 677 (2006), the Court reviewed a reimbursement claim brought by an 

insurance carrier pursuant to a health care contract authorized by the 



                                      ‐23‐ 
                                                                                     

Federal Employees Health Benefits Act.  The Supreme Court affirmed our 

holding that the federal court did not have federal subject matter 

jurisdiction.  Id. at 701.  In doing so, the Court distinguished Grable, noting 

that the federal issue embedded in the reimbursement claim was “fact‐

bound and situation‐specific,” rather than the “nearly pure issue of law” 

presented in Grable.  Id. at 700‐01.  The Court also relied on the fact that the 

federal issue in Grable was “one that could be settled once and for all and 

thereafter would govern numerous tax sale cases.”  Id. at 700.   

      We have echoed this limitation on the exercise of Grable‐Gunn 

jurisdiction.  See Fracasse v. Peopleʹs United Bank, 747 F.3d 141, 145 (2d Cir. 

2014) (declining to exercise federal question jurisdiction over state law 

claims based on public policy articulated in the FLSA because “[t]he FLSA 

needs no interpretation in connection with the state tort claims that have 

been pled”); Congregation Machna Shalva Zichron Zvi Dovid v. U.S. Depʹt of 

Agric., 557 F. App’x 87, 90 (2d Cir. 2014) (declining to exercise federal 

question jurisdiction over a state law claim because “the determination at 




                                      ‐24‐ 
                                                                                    

issue here is a fact‐specific application of the regulations to [the plaintiff] 

that does not implicate the validity of the regulations themselves”).  

      There is no dispute that the arguably federal issue in this case is not 

a pure question of law, but rather a question of how stock exchange rules 

should be applied to the unique facts of the Facebook IPO.  The majority 

opinion acknowledges as much.  See Op. at 24 (noting that the key question 

here is “how NASDAQ’s duty to operate a fair and orderly market . . . 

applies in the context of an IPO generally, and particularly with respect to 

the Facebook IPO”).  All of the potentially disputed issues identified by the 

majority involve the application of this duty to the specific context of the 

Facebook IPO.  For example, the majority argues that this litigation may 

require a court to determine whether NASDAQ should have cancelled 

certain UBS trades placed during the Facebook IPO pursuant to NASDAQ 

Rule 11890.  See Op. at 28.  The majority also contends that a court may 

have to determine whether NASDAQ properly adhered to Rules 4120 and 

4753—governing how NASDAQ is required to fill orders, provide 




                                       ‐25‐ 
                                                                                   

disclosures, and make decisions regarding initiating, halting, and 

resuming trading—during the Facebook IPO.  See Op. at 26‐27.   

       The question of how NASDAQ rules should have been applied to a 

specific IPO is exactly the sort of “fact‐bound and situation‐specific” 

question that the Supreme Court has repeatedly held does not give rise to 

this rare type of federal question jurisdiction.  Not only does this case 

present only fact‐specific legal issues, the legal issues at stake do not 

involve the construction or validity of a federal statute or the U.S. 

Constitution.  This litigation requires only the application of the rules of a 

stock exchange, which—notwithstanding the majority’s attempt to elevate 

such rules to federal status—we have repeatedly held are non‐federal in 

nature.   

             2.     The incorporation of a federal statutory standard into 
                    a state law claim is insufficiently substantial to 
                    generate federal question jurisdiction.   

       The incorporation into a state law claim of the Exchange Act’s 

general duty to provide a fair and orderly market is insufficiently 

substantial to trigger federal question jurisdiction. 

                                      ‐26‐ 
                                                                                    

       In Merrell Dow Pharmaceuticals, Inc. v. Thompson, the Supreme Court 

rejected an analogous attempt to generate federal question jurisdiction by 

incorporating a federal statutory standard into a state law claim.  478 U.S. 

804, 814 (1986).  There, the Supreme Court examined a product liability 

claim against a drug manufacturer.  As an element of one of their state law 

claims, plaintiffs alleged that the drug was misbranded in violation of the 

Federal Food, Drug, and Cosmetic Act, and that this violation created a 

rebuttable presumption of negligence.  Id. at 805‐06.  The Supreme Court 

concluded that “the presence of a claimed violation of the statute as an 

element of a state cause of action is insufficiently ‘substantial’ to confer 

federal‐question jurisdiction.”  Id. at 814.  In Grable, the Court reiterated 

this conclusion, pointing out that “if the federal labeling standard without 

a federal cause of action could get a state claim into federal court, so could 

any other federal standard without a federal cause of action.”  545 U.S. at 318 

(emphasis added). 




                                        ‐27‐ 
                                                                                 

      This case presents an even more tenuous link to the underlying 

federal standard.   The majority opinion argues that a violation of a stock 

exchange rule—which is in turn premised on a duty found in the Exchange 

Act—will be a required element of UBS’s state law claims.  See Op. at 24‐

30.  In Merrell Dow, the federal issue incorporated into the state law claim 

was an alleged violation of a federal statute itself.  Id. at 805‐06.  That 

federal issue was nevertheless deemed to be insufficiently substantial.  Id. 

at 814.  The case before us does not present a more substantial issue than 

that in Merrell Dow, let alone one sufficiently substantial to generate 

federal question jurisdiction.   

      In short, I would conclude that there is no substantial federal 

question presented under Barbara, Merrell Dow, and the other Supreme 

Court precedent in this area. 




                                       ‐28‐ 
                                                                                  

III.    Exercise of federal question jurisdiction over UBS’s state law 
        claims will upset Congressional intent as to the federal‐state 
        balance of responsibility.             

        Finally, this case violates the Grable‐Gunn requirement that the case 

must be capable of being resolved in a federal court without upsetting the 

federal‐state balance approved by Congress. 

        The majority’s argument that “the exercise of federal jurisdiction 

here comports with Congress’s expressed preference for alleged violations 

of the Exchange Act, and of the rules and regulations promulgated 

thereunder to be litigated in a federal forum,” is an implausible reading of 

the Exchange Act.  See Op. at 46.  In fact, Congress’s conferral of exclusive 

federal court jurisdiction for violations of the Exchange Act cuts against the 

majority’s argument.  Congress understood the distinction between 

violations of federal law and violations of the rules of a stock exchange, 

and made a deliberate choice to confer exclusive federal court jurisdiction 

on claims involving the former and not to confer such jurisdiction on 

claims involving the latter. 




                                      ‐29‐ 
                                                                                  

      Rather, Congress intended that any federal interest implicated in 

violations of stock exchange rules be vindicated through direct SEC 

enforcement action.  It is curious to suggest that Congress intended that 

federal interests be vindicated through the indirect means of state law 

claims that only tangentially implicate federal law. 

      The majority also fails to adequately address a key concern of this 

requirement—that permitting traditional state law causes of action, like 

breach of contract and negligence, into federal court will result in the 

undesired shift of a “tremendous number of cases” from non‐federal 

forums into federal court.  See Grable, 545 U.S. at 318. 

      A.     Congress did not intend for state law claims premised solely 
             on violations of the rules of a stock exchange to be litigated 
             in federal court. 

      The majority’s reliance on the exclusive jurisdiction provision in the 

Exchange Act as an indication of Congressional intent is unpersuasive.  

The “Exchange Act” and “the rules and regulations thereunder” do not 

include or refer to the rules of a stock exchange.  Where Congress wished 

to refer to the rules of a national securities exchange, it specifically referred 

                                      ‐30‐ 
                                                                                     

to them.  Compare 15 U.S.C. § 78aa (providing for exclusive federal court 

jurisdiction for violations of “violations of this chapter or the rules and 

regulations thereunder”) with 15 U.S.C. § 78cc(a) (voiding any provision 

allowing waiver of compliance “with any provision of this chapter or of 

any rule or regulation thereunder, or of any rule of a self‐regulatory 

organization”) (emphasis added); see also, e.g., 15 U.S.C. § 78u(a)(1) 

(providing that the SEC may investigate whether any person has violated 

or is violating “any provision of this chapter, the rules or regulations 

thereunder, the rules of a national securities exchange or registered securities 

association of which such person is a member or a person associated . . . .”) 

(emphasis added). 

      Based on the plain text of the statute, we have held that the exclusive 

jurisdiction provision of the Exchange Act does not confer such 

jurisdiction on claims based on the rules of a stock exchange:  “We think 

that the quoted language [15 U.S.C. § 78aa] plainly refers to claims created 

by the Act or by rules promulgated thereunder, but not to claims created 




                                       ‐31‐ 
                                                                                      

by state law.”  Barbara, 99 F.3d at 55.  In so holding, we foreclosed the 

contrary determinations of the Fifth and Ninth Circuits that the majority 

oddly chooses to discuss before conceding that “we declined to adopt such 

a broad reading of § 78aa.”3  See Op. at 47. 

       Despite acknowledging our contrary precedent, the majority 

“identif[ies] the jurisdiction grant of § 78aa as a signal that we will not 

upset the appropriate balance of federal and state judicial responsibilities 

by exercising federal jurisdiction in this case.”  See Op. at 48.  In a 

conclusory fashion, the majority simply extends principles that apply to 
                                              
3 Other Circuits are in accord with our holding that the exclusive jurisdiction 

provision of the Exchange Act does not apply to stock exchange rules.  See 
Karsner v. Lothian, 532 F.3d 876, 887 (D.C. Cir. 2008) (“Moreover, although the 
NASD Rules require SEC approval, the Rules do not come within the meaning of 
15 U.S.C. § 78aa which gives a federal court ‘exclusive jurisdiction of violations’ 
of rules and regulations promulgated under the Securities Exchange Act of 
1934.”) (internal citation omitted); Ford v. Hamilton Investments, Inc., 29 F.3d 255, 
259 (6th Cir. 1994) (“A breach of the NASD rules does not present a question that 
arises under the laws of the United States within the meaning of 28 U.S.C. § 1331, 
and it follows a fortiori that compliance with NASD rules does not give rise to 
federal question jurisdiction.”) (internal citation omitted).  The National 
Association of Securities Dealers (“NASD”) was a self‐regulatory organization 
and precursor to NASDAQ. 
 
 



                                        ‐32‐ 
                                                                                   

federal statutes and regulations to the rules of a stock exchange, without 

acknowledging that Congress and this Court have found there to be a 

meaningful distinction between the two.  The boundaries of federal 

jurisdiction are not limitless, and Congress and this Court have drawn that 

boundary between claims arising from a federal statute or regulation and 

those arising from the rules of a stock exchange. 

      Finally, as was made clear in Merrell Dow and reiterated in Grable, 

the best expression of Congress’s forum preference is found in its decision 

to create—or, as here, not create—a federal private right of action.  See 

Merrell Dow, 478 U.S. at 812 (“The significance of the necessary assumption 

that there is no federal private cause of action thus cannot be overstated.”).  

Grable reaffirmed and clarified this holding, noting that Merrell Dow 

viewed the absence of a federal private right of action as an “important 

clue” to Congressional intent.  Grable, 545 U.S. at 318.   

      Although the Exchange Act provides for several private causes of 

action for violations of the Act itself, see, e.g., 15 U.S.C. § 78r (providing 




                                       ‐33‐ 
                                                                                     

private cause of action for misleading statements made in a registration 

statement), it is undisputed that the Exchange Act does not provide for a 

private cause of action for violations of stock exchange rules.  The majority 

confronts this problem only by noting that the existence of a federal 

private right of action is “relevant to, but not dispositive of” the question 

of substantiality.  See Op. at 42.  But the majority opinion then treats this 

admittedly “relevant” consideration as irrelevant, because it provides no 

further explanation as to why this particular case warrants such a ready 

dismissal of the dictates of Merrell Dow. 

      The Act’s legislative history also makes clear that Congress intended 

that a stock exchange’s violations of its own rules be addressed through 

direct SEC enforcement action—not indirectly through private state law 

claims.  See, e.g. S. Rep. 94‐75 at 34 (1975) (“Although a wide measure of 

initiative and responsibility is left with the exchanges, reserved control is in 

the Commission if the exchanges do not meet their responsibility.”) 

(emphasis added).  To enforce stock exchange rules, the SEC can “censure 




                                       ‐34‐ 
                                                                                  

and place restrictions on the activities, functions, and operations of a self‐

regulatory agency” or “censure or remove from office any officer or 

director of a self‐regulatory organization who had willfully failed to 

enforce compliance with the Exchange Act.”  Id.  The SEC can also bring a 

direct injunctive action in federal court to “command a member of a self‐

regulatory organization to comply with the rules of such organization.”  Id.   

      Notably absent from the intended enforcement mechanisms are state 

law actions premised on stock exchange rules. Indeed, no actor other than 

the SEC—or a similar regulatory agency—is envisioned as playing a role in 

the enforcement of those rules.  There is therefore no basis for the 

majority’s conclusion that the exercise of jurisdiction here aligns with 

Congressional intent concerning the appropriate forum for state law 

claims premised on stock exchange rules. 

      B.     The majority ignores the “litigation‐provoking problem.” 

      The “balance of federal‐state responsibilities” requirement is 

concerned in large part with upsetting Congressional intent by sweeping a 




                                     ‐35‐ 
                                                                                 

large number of cases into federal court that are only tangentially related 

to federal interests.  This concern has been termed the “litigation‐

provoking problem.”  See Merrell Dow, 478 U.S. at 809‐10.   

      Any expansion of the exercise of federal question jurisdiction over 

state law claims must be done with a careful eye to the impact of such a 

holding on the volume of litigation in the federal courts.  See Merrell Dow, 

478 U.S. at 811 (expressing concern with the “increased volume of federal 

litigation” that would result from the exercise of federal question 

jurisdiction); Grable, 545 U.S. at 319 (observing that the Supreme Court 

declined to exercise federal question jurisdiction in Merrell Dow in part 

because “[a] general rule of exercising federal jurisdiction over state claims 

resting on federal mislabeling and other statutory violations would thus 

have heralded a potentially enormous shift of traditionally state cases into 

federal courts”). 

      Such concerns should be at the forefront here.  In Grable, the 

Supreme Court reviewed the facts in Merrell Dow which led to its decision 




                                     ‐36‐ 
                                                                                 

to decline to exercise federal question jurisdiction:  there was no federal 

private cause of action, the federal question at issue was a federal standard 

incorporated into a state law claim, and other “garden variety” state law 

actions could have used the same “embedded” federal issue to bring 

claims in federal court.  See 545 U.S. at 318‐19.  The confluence of these 

factors led the Supreme Court to conclude that the exercise of federal 

question jurisdiction over the state law claim in Merrell Dow “would have 

attracted a horde of original filings and removal cases raising other state 

claims with embedded federal issues.”  Id. at 318. 

      Those same elements are present here.  Although the majority gives 

the potential “horde of original filings and removal cases” no attention, it 

is a real danger, for three reasons: (1) the duty to maintain a fair and 

orderly market underlies every stock exchange rule; (2) many other federal 

statutes create a broad duty; and (3) the majority’s opinion will prompt 

increased litigation even if jurisdiction is ultimately found lacking. 




                                     ‐37‐ 
                                                                                    

               1.    Federal question jurisdiction could exist for a state 
                     law claim implicating any stock exchange rule 
                     violation.   

         First, because the duty to “maint[ain] a fair and orderly market” 

underlies every stock exchange rule, any alleged stock exchange rule 

violation could provide a basis for removal or original filing in federal 

court.  See Op. at 23 (“’[M]aintenance of fair and orderly markets’ is the 

animating goal of federal securities law.”) (citing 15 U.S.C. § 78k‐

1(a)(1)(C)).  This is contrary to the Court’s reasoning in Grable, where the 

Court observed that “because it will be the rare state title case that raises a 

contested matter of federal law, federal jurisdiction to resolve genuine 

disagreement over federal tax title provisions will portend only a 

microscopic effect on the federal‐state division of labor.” Grable, 545 U.S. at 

315.  Here, in the majority’s view, every state law claim premised on 

violations of stock exchange rules “raises a contested matter of federal 

law.” 




                                       ‐38‐ 
                                                                                 

             2.    The majority’s ruling would apply to numerous other 
                   federal statutes. 

      Though the number of potential suits arising from stock exchange 

rules is problematic enough, the litigation‐provoking problem extends far 

beyond the context of stock exchange rules.  To take one example, many 

state law claims currently arbitrated by the Financial Industry Regulatory 

Authority (FINRA) could be swept into federal court.  The majority 

provides no limitation on such an outcome. 

      FINRA is a self‐regulatory organization, like NASDAQ, that is 

registered with the SEC as a “national securities association.”  Federal law 

requires most securities firms to register with FINRA.  See 15 U.S.C. 

§ 78o(b)(11).  Like NASDAQ, FINRA creates and enforces rules that govern 

the securities industry and those rules must be approved by the SEC.  See 

15 U.S.C. § 78s(b)(1).   FINRA’s rules govern all aspects of securities 

trading, including, inter alia, securities offerings and underwriting, 

quotation and trading obligations and practices, handling of customer 

orders, and margin requirements.  See generally FINRA Rules 4000‐5000.  



                                     ‐39‐ 
                                                                                   

      Like NASDAQ’s Services Agreement, FINRA rules provide that 

most disputes be resolved in arbitration.  See FINRA Rule 12200.  Last year, 

3,714 arbitration cases were filed with FINRA.  See FINRA, Dispute 

Resolution Statistics: Arbitration Cases Filed available at 

http://www.finra.org/ArbitrationAndMediation/FINRADisputeResolution

/AdditionalResources/Statistics/.  From 1999 to 2013, the number of FINRA 

arbitration cases filed per year has ranged from a low of 3,238 in 2007 to a 

high of 8,945 in 2003.  See id.  To put those numbers in perspective, in 2013, 

8,574 civil cases were filed in the U.S. District Court for the Southern 

District of New York.  See U.S. Courts, U.S. District Courts—Civil Cases 

Commenced, by Nature of Suit and District, During the 12‐Month Period 

Ending March 31, 2013 available at 

http://www.uscourts.gov/Viewer.aspx?doc=/uscourts/Statistics/FederalJud

icialCaseloadStatistics/2013/tables/C03Mar13.pdf.   

      And those are only the cases that could be shifted from FINRA 

arbitration.  As Judge Friendly once observed, “stock exchanges . . . [are] 




                                      ‐40‐ 
                                                                                    

but one of many instances where government relies on self‐policing by 

private organizations to effectuate the purposes underlying federal 

regulating statutes.”  Cf. United States v. Solomon, 509 F.2d 863, 869 (2d Cir. 

1975).   He pointed out that many heavily‐regulated industries are 

responsible for self‐regulation, including “boards of trade,” which are 

responsible for self‐policing under the Commodity Exchange Act, and 

“[a]irline and steamship conferences,” which employ “elaborate 

enforcement machinery” to police regulatory violations.  Id.  The potential 

number of suits that could be filed in, or removed to, the district courts of 

this Circuit on the basis of the majority’s uncabined holding is therefore 

problematic. 

             3.     The majority’s opinion will prompt litigation even 
                    where federal jurisdiction is ultimately found lacking. 

      The majority avers, in conclusory fashion, that the exercise of such 

jurisdiction will be rare.  See Op. at 43 (“[A]fter such careful, case‐specific 

consideration, most federal law questions raised in connection with state 

law claims will not be deemed substantial.”).  Even if that were true, Grable 



                                      ‐41‐ 
                                                                                 

makes clear that the relevant test is not concerned solely with the eventual 

decision to exercise or decline jurisdiction, but with the increased volume 

of litigation itself.  Grable noted that the Court declined to exercise 

jurisdiction in Merrell Dow in part because it “would have attracted a 

horde of original filings and removal cases raising other state claims with 

embedded federal issues.” 545 U.S. at 318. 

      The majority’s opinion provides no clear jurisdictional limitation to 

a party with a state law claim based on a violation of a rule even remotely 

related to federal law.  Even if the majority does not significantly move the 

line where we exercise federal jurisdiction, the majority makes the line 

murky enough to invite the horde of cases that the Court was concerned 

about in Grable and Merrell Dow. 

      The Supreme Court has indicated that, where federal question 

jurisdiction would result in a large number of state law claims shifted from 

other forums to federal court, those state law claims do not fall within the 

“special and small” category of state law claims over which we can 




                                      ‐42‐ 
                                                                                    

exercise federal question jurisdiction.  See Grable, 545 U.S. at 318; Merrell 

Dow, 478 U.S. at 811.  We should heed the Supreme Court, and recognize 

that the exercise of Grable‐Gunn jurisdiction here would upset the balance 

of federal‐state responsibility. 

      C.     No federal forum is required to vindicate a federal interest.  

      We need not turn somersaults to exercise this exceptional category 

of federal question jurisdiction, because no federal forum is required to 

vindicate any federal interest here.  To the extent there is a federal interest 

at stake, it has already been vindicated by the SEC’s investigation and 

sanction of NASDAQ.  See SEC Release No. 31‐69655, 2013 WL 2326683 

(“SEC Release”). Any tangential federal interest present in UBS’s state law 

claims can be adjudicated in a non‐federal forum without doing damage to 

the federal system.   

      The Supreme Court has found reason to exercise federal question 

jurisdiction over the rare category of cases where a state law claim 

challenges federal agency action and the government “has a direct interest 

in the availability of a federal forum to vindicate its own administrative 


                                      ‐43‐ 
                                                                                 

action.”  Grable, 545 U.S. at 315.  Here, the SEC has already vindicated the 

government’s interest by instituting and concluding its own administrative 

proceedings.  See SEC Release, at *1; see also Op. at 8‐9.  In a lengthy 

Release, the SEC found that NASDAQ had failed to comply with several of 

its own rules, set forth remedial actions to be taken—including the 

amendment of certain NASDAQ rules—and imposed sanctions.  See SEC 

Release, at *13‐17.  

      In any event, the SEC always has a federal forum available if it 

wishes to pursue litigation concerning the NASDAQ rules.  The Exchange 

Act specifically provides that the Commission may bring an injunctive 

action in federal court against any person or entity it believes to be 

violating the provisions of the Exchange Act, any rules or regulations 

promulgated thereunder, or “the rules of a national securities exchange.”  

15 U.S.C. § 78u(d)(1).  Congress therefore intended that any federal interest 

at issue be vindicated—not through the inefficient and indirect means of a 




                                      ‐44‐ 
                                                                                  

state law claim based on a violation of a stock exchange rule—but through 

direct SEC enforcement action. 

      The Supreme Court has confirmed that federal courts should not 

exercise federal question jurisdiction over state law claims if those claims 

can be competently adjudicated in a non‐federal forum.  In Gunn, the 

Supreme Court rejected the suggestion that a state law malpractice claim 

premised on a patent law question was entitled to federal court 

jurisdiction on the basis of federal court expertise:  “Nor can we accept the 

suggestion that the federal courts’ greater familiarity with patent law 

means that legal malpractice cases like this one belong in federal court.” 

133 S. Ct. at 1068.   Likewise in Empire Healthcare—where a health 

insurance carrier for federal employees filed a reimbursement action 

against the insured’s estate—the Court declined to exercise federal 

question jurisdiction in part because “it is hardly apparent why a proper 

‘federal‐state balance’ would place such a nonstatutory issue under the 

complete governance of federal law, to be declared in a federal forum.”  




                                     ‐45‐ 
                                                                                               

547 U.S. at 701 (internal citation omitted).  The Court observed that “[t]he 

state court in which the personal‐injury suit was lodged is competent to 

apply federal law, to the extent it is relevant.”  Id. 

           Non‐federal forums are presumptively competent to adjudicate state 

law claims—even those that tangentially concern federal law.4  See Gunn, 

133 S. Ct. at 1067; Empire Healthcare, 547 U.S. at 701.  The state law claims at 

issue, while perhaps complicated and potentially worth a great deal of 

money, are not unlike any number of other complex contract and 

negligence claims competently adjudicated in state court or arbitration 

forums. 

           Finally, the majority opinion appeals to the need for “uniformity” in 

the adjudication of “an exchange’s performance of specified Exchange 

duties.”  Op. at 48.  As noted above, no provision of the Exchange Act 

                                              
4 Indeed, state courts are presumed competent to adjudicate any federal cause of action 

that has not been exclusively diverted to federal court.  See Yellow Freight Sys., Inc. v. 
Donnelly, 494 U.S. 820, 823 (1990) (“Under our system of dual sovereignty, we have 
consistently held that state courts have inherent authority, and are thus presumptively 
competent, to adjudicate claims arising under the laws of the United States.”) (quotation 
marks omitted). 



                                                 ‐46‐ 
                                                                                    

requires interpretation or application here.  And to the extent that the 

Exchange Act is implicated in a state law claim, the most efficient and 

direct way for the federal courts to ensure uniformity of federal law is to 

interpret or construe any federal law dispute in the context of a direct SEC 

enforcement action. 

       “[A]llowing state courts to resolve these cases” will not “undermine 

the development of a uniform body of [securities] law.”  Cf. Gunn, 133 S. 

Ct. at 1067.  Congress has already ensured a uniform body of securities 

laws “by vesting exclusive jurisdiction over actual [securities] cases in the 

federal district courts.”  Cf. id.   

       Uniformity will also remain undisturbed because federal courts 

have exclusive jurisdiction over cases involving actual violations of the 

Exchange Act.  And the adjudication of this case by an arbitration panel or 

state court will be non‐binding on federal courts.  See id.; Tafflin v. Levitt, 

493 U.S. 455, 465 (1990) (rejecting the argument that state courts should not 

adjudicate civil RICO claims because “federal courts . . . would retain full 




                                        ‐47‐ 
                                                                               

authority and responsibility for the interpretation and application of 

federal criminal law, for they would not be bound by state court 

interpretations of the federal offenses constituting RICO’s predicate acts”).  

There is no special need for a federal court to resolve these state law 

claims. 

                               CONCLUSION 

      The majority opinion expands our jurisdiction beyond its 

permissible bounds.  In doing so, it ignores or misreads controlling 

precedent from the Supreme Court and this Circuit.  I dissent.  




                                     ‐48‐